















June 8, 2016
Peter S. Cooke
President, International
Wright Medical Technology, Inc.
Villa 20, 18b
Jumerirah 2
Dubai, United Arab Emirates


Re:    Letter Agreement
Dear Peter:
The purpose of this letter agreement (this “Agreement”) is to set forth the
terms of your assignment and relocation to the United Kingdom beginning on June
9, 2016. In addition, this Agreement is intended to amend certain terms of that
certain Separation Pay Agreement dated as of October 1, 2015 (the “SPA”) between
you and Wright Medical Group, Inc. (“WMG” and together with its subsidiaries and
affiliates, are hereinafter collectively referred to as the “Company”), which
SPA is being executed by the parties thereto concurrently with the execution of
this Agreement.
Except as specifically set forth in this Agreement, the parties to this
Agreement hereby agree that the SPA will remain in full force and effect in
accordance with its terms. This Agreement, together with the SPA and the
Relocation Letter described below, sets forth the entire agreement of the
parties hereto with respect to the subject matter addressed herein and therein,
and all prior oral discussions and writings are merged into this Agreement and
the SPA.
For purposes of this Agreement, capitalized terms not otherwise defined in this
Agreement shall have the respective meanings assigned to such terms in the SPA.
1.
Agreement to Relocate. You agree to relocate to the United Kingdom and work from
the Company’s international headquarters office located in the United Kingdom
beginning on June 9, 2016 (the “Relocation”).

2.Relocation Benefits. Subject to the terms and conditions of this Agreement and
conditioned upon your Continuous Service (as defined below) with the Company, as
well as your provision of supporting receipts and documentation, the Company
will





--------------------------------------------------------------------------------





provide you certain assignment and relocation benefits under the Company’s
Assignment and Relocation Policy (collectively, the “Relocation Benefits”) as
described in the letter to you attached as Attachment 1 to this Agreement (the
“Relocation Letter”). Except as expressly provided in the Relocation Letter, all
costs, expenses and liabilities arising from or relating to the Relocation will
be your sole responsibility.
For purposes of this Agreement, “Continuous Service” means your uninterrupted
active, full-time employment with the Company or any subsidiary or affiliate of
the Company, excluding permitted time off for Company holidays, other paid time
off and approved leaves of absences, beginning with your relocation to the
United Kingdom beginning on June 9, 2016 and continuing thereafter.
3.
Retention Payment. Subject to your Continuous Service through and including June
9, 2018, your compliance in all material respects with all of the terms and
conditions of this Agreement, and the Company’s receipt of a Release (as defined
below) executed by you that has not been revoked, the Company agrees to pay you
U.S. $1,226,112 (the “Retention Payment”) in one lump sum cash payment on June
9, 2018.

4.Settlement and Waiver of SPA and Old SPA Payments and Benefits. You hereby
understand, acknowledge and agree that the Company’s agreement to pay you the
Retention Payment in Section 3 of this Agreement is in full and complete
satisfaction and settlement of your assertion that the Relocation would enable
you to terminate your employment with the Company for Good Reason pursuant to
the SPA or your prior Separation Pay Agreement dated as of January 1, 2014
between you and Wright Medical Technology, Inc. (the “Old SPA”) and receive
severance payments and benefits thereunder. You hereby understand, acknowledge
and agree that by executing this Agreement, you hereby waive any and all right
to assert that the Relocation would enable you to terminate your employment with
the Company for Good Reason pursuant to the SPA or Old SPA and receive severance
payments and benefits thereunder. In addition, you hereby understand,
acknowledge and agree that by executing this Agreement, you hereby waive any and
all rights to terminate your employment with the Company for Good Reason
pursuant to the SPA or Old SPA with respect to any inactions or actions taken by
the Company up to and including the date of this Agreement. Notwithstanding any
of the foregoing, nothing in this Agreement shall be deemed to be an admission
by the Company that, but for this Agreement, you would have been eligible to
receive a Post-Change in Control Severance Payment or any other payment or
benefit under the Old SPA or SPA.
5.Effect of Termination of Employment. Notwithstanding any terms in the SPA to
the contrary,
a.
In the event of an Involuntary Termination of your employment with the Company
prior to October 1, 2016, the Company will pay you the Post-Change in Control
Severance Payment pursuant to Section 6.1 of the SPA and provide you the other
additional benefits pursuant to Section 6.2 of the SPA, subject to the terms and
conditions of the SPA, including without limitation the






--------------------------------------------------------------------------------





Company’s receipt of a Release executed by you that has not been revoked, and
will not pay you the Retention Payment under this Agreement.
b.
In the event of an Involuntary Termination of your employment with the Company
on or after October 1, 2016 and prior to June 9, 2018 and not during a CIC
Protection Period, the Company will pay you the Pre-Change in Control Severance
Payment pursuant to Section 5.1 of the SPA and provide you the other additional
benefits pursuant to Section 5.2 of the SPA, subject to the terms and conditions
of the SPA, including without limitation the Company’s receipt of a Release
executed by you that has not been revoked, and will not pay you the Retention
Payment under this Agreement; provided, however, that if the amount of the
Pre-Change in Control Severance Payment that you received under the SPA is less
than the amount of the Retention Payment, then the Company will pay you an
additional amount equal to the difference between the Retention Payment and the
Pre-Change in Control Severance Payment on June 9, 2018 (or as soon thereafter
as is reasonably practicable, but in any event within 90 days thereafter), such
additional amount as determined by the Company and such additional amount
subject to your Continuous Service through and including the Date of
Termination, your compliance with the terms and conditions of this Agreement and
the Company’s receipt of a Release (as defined below) executed by you that has
not been revoked.

c.
In the event of an Involuntary Termination of your employment with the Company
on or after October 1, 2016 and prior to June 9, 2018 and during a CIC
Protection Period, the Company will pay you the Post-Change in Control Severance
Payment pursuant to Section 6.1 of the SPA and provide you the other additional
benefits pursuant to Section 6.2 of the SPA, subject to the terms and conditions
of the SPA, including without limitation the Company’s receipt of a Release
executed by you that has not been revoked, and will not pay you the Retention
Payment under this Agreement; provided, however, that if the amount of the
Post-Change in Control Severance Payment that you received under the SPA is less
than the amount of the Retention Payment, then the Company will pay you an
additional amount equal to the difference between the Retention Payment and the
Post-Change in Control Severance Payment on June 9, 2018 (or as soon thereafter
as is reasonably practicable, but in any event within 90 days thereafter), such
additional amount as determined by the Company and such additional amount
subject to your Continuous Service through and including the Date of
Termination, your compliance with the terms and conditions of this Agreement and
the Company’s receipt of a Release (as defined below) executed by you that has
not been revoked. Notwithstanding the foregoing, if the amount of the
Post-Change in Control Severance Payment is more than the Retention Payment,
then the amount of the Post-Change in Control Severance Payment shall be reduced
to the amount of the Retention Payment.






--------------------------------------------------------------------------------





d.
In the event of an Involuntary Termination of your employment with the Company
on or after June 9, 2018, no Pre-Change in Control Severance Payment or
Post-Change in Control Severance Payment will be paid to you at any time or for
any reason pursuant to the SPA or Old SPA.

e.
For clarity and the avoidance of any doubt, the Company will have no obligation
to pay you the Retention Payment referred to in Section 3 of this Agreement, the
Post-Change in Control Severance Payment under the SPA and referred to in
Sections 5(a) and 5(c) of this Agreement or the Pre-Change in Control Severance
Payment under the SPA and referred to in this Section 5(b) of this Agreement if:
(1) you resign as an officer or employee of the Company other than for Good
Reason; (2) the Company terminates your employment with the Company for Cause or
Disability; or (3) your employment is terminated as a result of your death. For
clarity and the avoidance of any doubt, if (1) you resign as an officer or
employee of the Company other than for Good Reason; (2) the Company terminates
your employment with the Company for Cause or Disability; or (3) your employment
is terminated as a result of your death, the terms of the SPA will govern your
separation arrangement with the Company.

f.
For clarity and the avoidance of any doubt, in no event will the Relocation or
this Agreement be deemed to be Good Reason for purposes of this Agreement, the
SPA and the Old SPA.

g.
For clarity and the avoidance of any doubt, in no event will any of the
following be deemed to be Good Reason for purposes of this Agreement, the SPA
and the Old SPA: (1) any change in your reporting relationship resulting from
the departure of Dave Mowry from the Company; (2) any change in your reporting
relationship resulting from the potential hiring of a new Chief Operating
Officer or similar officer position to whom you would be required to report; (3)
any change in the location of the Company’s office within the United Kingdom to
which you are required to report; (4) any change (including any increase or
decrease) in the number of employees or Company personnel under your supervision
and direction or otherwise reporting directly or indirectly to you as a result
of any future acquisition or disposition by the Company or otherwise; (5) any
potential change in the international business and/or Company products of which
you oversee and manage as a result of any future acquisition or disposition by
the Company or otherwise; and (5) any reduction in your status within the
Company, position, title, role, duties and/or responsibilities accompanying a
potential future move by you back to Australia as may be agreed upon between you
and the Company at some point in the future.

6.No Further Compensation for Agreement to Relocate. You hereby understand,
acknowledge and agree that neither your annual base salary, short-term incentive
target percentage or opportunity, nor long-term incentive opportunity will be
increased solely as a result of the Relocation.





--------------------------------------------------------------------------------





7.Release of Claims. You hereby agree that you will execute a general release of
all claims, substantially in the form attached as Exhibit B to the SPA but
revised to also cover all claims you may have under applicable non-U.S. laws,
and a release of all United States Age Discrimination in Employment Act, as
amended, claims, substantially in the form attached as Exhibit C to the SPA,
within thirty (30) days after June 9, 2018 to be eligible to receive the
Retention Payment or any other payment under this Agreement. These two release
documents are collectively referred to in this Agreement as the “Release.” You
recognize and agree that, notwithstanding any other Section in this Agreement or
the SPA to the contrary, the Release must be executed and not revoked within the
time provided therein prior to the Company’s obligation to pay the Retention
Payment or any other payment to you under this Agreement.
8.Confidentiality. You hereby understand, acknowledge and agree that the terms
of this Agreement are confidential and that you may not disclose the terms of
this Agreement to any person except your attorney, accountant, tax advisor, or
spouse, each of whom you will advise of their obligation to abide by this
confidentiality requirement; provided, however, that nothing in this Agreement
precludes you from disclosing the terms of this Agreement to a governmental
agency pursuant to a lawful and formal request by such agency or pursuant to
court order, provided that the party of whom the request is made provides the
Company with notice of the request or order prior to divulging the information.
Nothing in this Agreement precludes the Company from disclosing the terms of
this Agreement.
9.Non-Disparagement. You hereby agree that you will make no defamatory,
disparaging, critical, derogatory or negative oral or written comments regarding
the Company, or its products or services.
10.Taxes. Regardless of any action the Company takes with respect to any or all
income tax (including non-U.S., U.S. federal, state and/or local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you hereby understand, acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you as a result of
this Agreement, including the Relocation Letter, the SPA, or otherwise, is and
remains your responsibility and that the Company: (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of this Agreement, including the Relocation Letter, or the SPA;
and (b) does not commit to structure the terms of this Agreement, including the
Relocation Letter, or the SPA or any aspect of the Retention Payment or other
payments or benefits you may receive hereunder, under the Relocation Letter,
under the SPA or otherwise to reduce or eliminate your liability for Tax-Related
Items. If you are or become subject to taxation in more than one country between
the date of this Agreement and the date of any relevant taxable or tax
withholding event, as applicable, you hereby understand, acknowledge and agree
that the Company may be required to withhold or account for Tax-Related Items in
more than one country. Prior to any relevant taxable or tax withholding event,
as applicable, you will pay or make adequate arrangements satisfactory to the
Company to satisfy all Tax-Related Items. For the avoidance of doubt, nothing in
this Section 10 shall affect the Tax Equalisation Policy in the Relocation
Letter, which shall apply pursuant to its terms during the term of your
assignment to the United Kingdom.





--------------------------------------------------------------------------------





11.No Right of Employment. Nothing in this Agreement shall be construed as
giving you any right to be retained in the employ of the Company or shall
interfere in any way with the right of the Company to terminate your employment
at any time, with or without Cause.
12.Entire Agreement. This Agreement, together with the Relocation Letter
attached as Attachment 1 and the SPA attached as Attachment 2, the Release
attached as Exhibits B and C to the SPA, is the entire agreement between you and
the Company relating to the Relocation and your severance arrangement in the
event of a termination of your employment with the Company. Except as expressly
provided otherwise in this Agreement, this Agreement supersedes all prior oral
and written agreements and communications between the parties hereto relating to
the subject matter of this Agreement. This Agreement will not be modified,
amended or terminated, except by a written agreement manually signed by both
parties hereto.
13.Compensation Committee Approval. This Agreement remains subject to approval
by the Compensation Committee of the Board of Directors of Wright Medical Group
N.V.
14.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
15.Governing Law. This Agreement shall be governed by, construed under and
enforced in accordance with the laws of the State of Tennessee without regard to
conflicts-of-laws principles that would require the application of any other
law. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
16.Mandatory Jurisdiction and Venue. Any action to enforce the terms of this
Agreement, and/or claims or disputes regarding your employment with and/or
separation from employment with the Company, shall be brought in the state or
federal courts located in Shelby County, Tennessee and the parties hereto shall
submit to and not contest such mandatory jurisdiction and venue in such courts.
17.Amendment. This Agreement may not be amended, modified, repealed, waived,
extended or discharged except by an agreement in writing executed by all parties
hereto.
18.Counterparts. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party hereto
and delivered to the other party, it being understood that both parties hereto
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a ".pdf" format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or ".pdf" signature page were an original
thereof.
[Remainder of page intentionally left blank - signature page follows]





--------------------------------------------------------------------------------





Sincerely,


/s/ Robert J. Palmisano


Robert J. Palmisano
President and Chief Executive Officer
Wright Medical Technology, Inc. and
Wright Medical Group, Inc.




    
 
 
 
 
 

ACCEPTANCE
By signing below, I acknowledge that I have read, understand, and accept the
terms and conditions of the foregoing Agreement, which I accept as of this
_8th___ day of June, 2016:
 
 


/s/ Peter S. Cooke
Peter S. Cooke








--------------------------------------------------------------------------------





Attachment 1
 

[Insert Relocation Letter]









--------------------------------------------------------------------------------





June 8, 2016


Peter S. Cooke
President, International
Wright Medical Technology, Inc.
Villa 20,
18b Street
Jumeirah 2
Dubai, United Arab Emirates


Re:    Assignment Offer
Assignment and Relocation Benefit Policy
Dear Peter:
The purpose of this letter is to describe the Assignment and Relocation Benefit
Policy of Wright Medical Technology, Inc. (together with its affiliates and
subsidiaries, the “Company”) as it relates to your temporary assignment and
relocation to the United Kingdom (“Host Country”) from Dubai, United Arab
Emirates (“Home Country”), beginning on June 9, 2016 and run for a maximum
period of up to two (2) years.
Please note that the length of a Company assignment is based upon present
requirements and is therefore subject to change at the absolute discretion of
the Company.
Please also note that during your assignment, in response to competitive
practice or for business reasons, the Company may need to revise the policy; and
therefore, the Company reserves the right to delete, amend or introduce new
policies or policy elements if applicable. Such changes will be communicated to
you in advance of any change.
The assignment and relocation benefits described herein are based on your family
size of four (employee, spouse and two children).
ASSIGNMENT BENEFITS
Cost of Living Adjustment (COLA)
An adjustment has been made to your reward package for cost of living. From the
start of your assignment the adjustment is US$21,258 per annum. This will be
reviewed and updated annually for exchange rate fluctuations and family size
changes. The Company will meet the cost of any tax on this provision.
Medical Coverage    
The Company will reimburse you on an annual basis for the cost of BUPA health
insurance: SG Lifeline Gold level for yourself and your three family members
(spouse and children). You will be responsible for any tax on this benefit.





--------------------------------------------------------------------------------





Housing
Your housing allowance will be £169,400 per annum which includes Stamp Duty Land
Tax. If your rental amount exceeds this allowance, you will be liable for the
additional costs. The housing allowance will be paid to you on a monthly basis
through payroll. The Company will cover Council Tax which you can claim through
expenses. The Company will meet the cost of any tax on the provision of the
housing allowance and Council Tax. The cost of utilities such as electricity,
gas, gardening services, home cleaning etc. will be your own personal
responsibility.
Education     
The Company will pay for actual tuition fees and related transportation costs
only for your dependent children at EIFA for each year of assignment. The
Company will not cover the following associated school costs: school uniforms,
books, laptops or any other school equipment, extra-curricular activities
(including music or sport lessons and additional tutoring), school trips or
additional school meals or day care during school holidays. You can claim
reimbursement for tuition and transportation costs through the Company’s Travel
and Expense Policy. The Company will cover any tax costs on this benefit.
Car Lease    
You will be entitled to lease a car for the duration of the assignment and can
claim reimbursement for the car lease payments and the following related costs:
insurance, petrol, city toll and parking, consistent with the Company’s Travel
and Expense Policy. You will be responsible for any tax on this benefit.
With respect to your current Company-owned car in the UAE, you agree to work
with the Company to arrange for its sale or some other arrangement agreed upon
by you and the Company, recognizing that the car is owned by the Company and in
its name and that any proceeds from a sale would belong to the Company.     
Tax Equalisation Policy    
The principle of the Company’s tax equalisation policy is that you will be no
better and no worse off with respect to employment income than had you not gone
on assignment. In this respect, the Company deducts an amount of hypothetical
tax and social security from your “Notional Home Salary” where applicable. This
represents the amount you would have paid on your Home Country employment income
in a full tax year. The Company then undertakes to meet all of your actual tax
and social security liabilities in respect of employment income from the Company
in the Host Country.
You will be subject to tax equalisation on your Company-source income only and
any retention payments or severance payments that you receive during your
assignment to the Host Country under that certain letter agreement between you
and the Company dated as of the date hereof or that certain separation pay
agreement dated as of October 1, 2015 between you and the Company. Tax
equalisation will not apply to any tax and





--------------------------------------------------------------------------------





social security arising on personal income. Please note that you should not do
anything to generate a UK tax liability on any personal income as should this
occur, the Company will not cover any additional tax liabilities.
Social Security    
Where possible, the Company will apply to retain you in your Home Country scheme
in line with legislation. The UK does not have a reciprocal social security
arrangement with the UAE and as such you and the Company will benefit from a 52
week exemption from UK national insurance contributions. UK national insurance
contributions will be payable from week 53 after your arrival and the Company
will pay and tax equalise these contributions.
Tax Assistance
The Company will pay the reasonable and customary costs of the Company’s
appointed tax advisors for the preparation and filing of the following returns:
•
Host Country returns for each year of your assignment and any subsequent year
during which you receive tax equalised compensation or allowances subject to
Host Country taxation;

•
Home Country returns for any year during this assignment in which you receive
Company compensation subject to Home Country taxation.

The Company will pay the tax on any benefit arising from these services. RSM
will be your tax advisor for your assignment to the United Kingdom. You will be
required to meet the tax advisor in the UK for an arrival briefing shortly after
your arrival. In addition, by agreeing to the terms and conditions in this
letter, you are also agreeing for RSM to share with your employer information
regarding your income and taxes to enable the correct amount of UK tax to be
paid under tax equalisation.
Please note that RSM is not authorised to advise on personal savings or personal
investment income.
RELOCATION BENEFITS
Shipment of Personal Effects & Temporary Storage    
The Company will fund and assist all efforts to have your goods and personal
effects moved from your current Dubai, UAE address to your new residence in
London (including customary moving agent, customs & insurance costs), up to a
maximum of a 40 ft container (60 cbm). You can claim reimbursement for these
costs through the Company’s Travel and Expense Policy. The Company will also
cover a household goods shipment back to Australia which has been surveyed as 8
cubic meters.
It is your responsibility to ensure that legal, insurance, customs and other
administration is complied with at ports of entry or exit. You should ensure
that you have the necessary





--------------------------------------------------------------------------------





paperwork to facilitate clearance of your goods through customs. The Company
will meet any tax liability arising from the shipment of personal effects in
line with its policy.
Travel    
You and your three accompanying family members will be entitled to direct
flights to the Host Country, in line with the Company’s Business Travel Policy.
You may claim travel expenses to and from the airports and claim these via the
usual expense claims process.
Temporary Accommodation    
In the event there is a need for temporary accommodation between arrival in the
UK and finalising permanent accommodation, the Company will fund reasonable
expenses for such temporary accommodation, up to 30 days. You can claim
reimbursement for these costs through the Company’s Travel and Expense Policy.
Home Search /School Search Assistance
K2 Corporate Mobility, the Company’s preferred relocation provider in the United
Kingdom, will provide you with assistance in finding a property for your family
and school for your children. K2 Corporate Mobility will manage the lease
negotiation and contractual arrangements on your behalf.
Home Leave Trips    
You will be entitled to two, business class return flights to Brisbane,
Australia per annum, per family member. You can claim reimbursement for these
costs through the Company’s Travel and Expense Policy.
Miscellaneous Relocation Expenses    
You will be entitled to receive a relocation allowance of USD 10,000 to offset
out of pocket expenses, fees, taxes related to your relocation from Dubai, UAE
to London, UK.
OTHER CONSIDERATIONS
Taxes, NIC & Applicable Charges on Allowances
Assistance provided will either be paid directly by you to the provider or
claimed through the Company’s internal reimbursement system by you.
Allowances listed above are net of tax where stated and other applicable charges
per UK tax legislation. In addition, the Company will cover any tax costs
relating to the relocation benefits provided to you hereunder. Under the terms
of tax equalisation, the Company will pick up any UK taxes payable on these
items. In as much as any UK tax liability on Company related income will be the
responsibility of the Company, any UK tax refund arising from the reconciliation
performed by RSM on the filing of a UK





--------------------------------------------------------------------------------





tax return will need to be mandated to the Company. By signing this agreement,
you consent to this.
Repatriation After Completion of Assignment or Upon Termination of Employment by
the Company Without Cause
In the event your employment with the Company ceases, the Company will pay to
repatriate you and your three family members within three months ceasing
employment, equivalent to USD20,000. In the event you remain in the UK for
greater than three months, you will forfeit the right of repatriation.
Repatriation Upon Resignation or Termination of Employment by the Company for
Cause
Should you resign during the assignment period, you will be personally
responsible for the shipment of goods and for the continued liability on your
housing related payments. Any costs of relocation or repatriation will be to
your own account and not the responsibility of the Company. The Company may ask
you to reimburse some of the costs associated with your assignment and
relocation if you resign during the first 12 months of the assignment.
* * * * *
[Remainder of page intentionally left blank - signature page follows]











--------------------------------------------------------------------------------





Peter, please confirm your acceptance of this assignment and relocation offer
and your understanding, acknowledgement and agreement of the Company’s
Assignment and Relocation Policy by signing and returning the copy of this
letter, failing which the offer shall deem to be null and void.
Yours sincerely,


/s/ Greg Morrison


Greg Morrison
Senior Vice President, Human Resources
Wright Medical Technology, Inc.


 
 
 
 
 

ACCEPTANCE
By signing below, I acknowledge that I have read, understand, and accept the
terms and conditions of the foregoing assignment and relocation offer and the
Company’s Assignment and Relocation Policy, which I accept as of this 8th day of
June, 2016:
 
 


/s/ Peter S. Cooke
Peter S. Cooke




















--------------------------------------------------------------------------------





Attachment 2
[Insert SPA]













--------------------------------------------------------------------------------





SEPARATION PAY AGREEMENT
THIS SEPARATION PAY AGREEMENT (“Agreement”), dated as of October 1, 2015 (the
“Effective Date”) is made by and between WRIGHT MEDICAL GROUP, INC., a Delaware
corporation (the “Company”), on behalf of itself and one or more of its
Affiliates, and Peter S. Cooke (the “Executive”).
WHEREAS, the Company or one of its Affiliates employs the Executive as
President, International and recognizes the Executive as performing key
functions for the success of the Company and its Affiliates; and
WHEREAS, the Company has determined that it is in the best interests of the
Company and its Affiliates to institute formalized separation arrangements for
certain executives of the Company, including the Executive, in the event of a
separation of employment; and
WHEREAS, the Executive desires to enter into this Agreement.
NOW, THEREFORE, based on the foregoing, and for and in consideration of the
mutual covenants contained in this Agreement, the parties hereby agree as
follows:
1.
Definitions. For the purposes of this Agreement, the following capitalized terms
have the meanings set forth below:

1.1“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
United States Securities Exchange Act of 1934, as amended.
1.2“Board” means the board of directors of Parent Corporation.
1.3“Cause” means:
1.3.1(i) the willful failure by the Executive to substantially perform the
Executive’s duties with the Company (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness), as determined by
the Board in its sole discretion, which failure amounts to an intentional and
extended neglect of the Executive’s duties; (ii) the determination in the sole
discretion of the Board that the Executive has engaged or is about to engage in
conduct materially injurious to the Company; (iii) the determination by the
Board that the Executive has engaged in or is about to engage in conduct that is
materially inconsistent with the Company’s legal and healthcare compliance
policies, programs or obligations; (iv) the Executive’s bar from participation
in programs administered by the United States Department of Health and Human
Services or the United States Food and Drug Administration or any succeeding
agencies; (v) the Executive’s conviction of or entering of a guilty or no
contest plea to a felony charge (or equivalent thereof) in any jurisdiction;
and/or (vii) the Executive’s participation in activities proscribed in Sections
1 and 3 of the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement (as defined below) or the material breach
by the Executive of any other material covenants contained herein and therein.
For the purposes of clause (i) of this definition, no act, or failure to act, on
the Executive’s part shall be deemed to be “willful” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
the Executive’s act, or failure to act, was in the best interests of the Company
and its Affiliates.





--------------------------------------------------------------------------------





1.3.2Notwithstanding the foregoing, the Executive shall not be deemed terminated
for Cause for the reasons in clauses (i) or (ii) of Section 1.3.1 unless and
until the Executive shall have been provided with reasonable notice of and, if
possible, a reasonable opportunity to cure the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment for Cause.
1.4“Change in Control” shall be deemed to have occurred on or immediately before
the effective date on which any of the following occurs with regard to the
Parent Corporation:
1.4.1the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (for purposes of this Section 1.4, a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more (on a fully diluted basis) of either (A)
the then outstanding ordinary shares of the Parent Corporation, taking into
account as outstanding for this purpose all ordinary shares issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
the vesting of restricted stock units and the exercise of any similar right to
acquire such ordinary shares (the “Outstanding Parent Corporation Ordinary
Shares”) or (B) the combined voting power of the then outstanding voting
securities of the Parent Corporation entitled to vote generally in the election
of directors (the “Outstanding Parent Corporation Voting Securities”); provided,
however, that for purposes of this Section 1.4.1, the following acquisitions
shall not constitute a Change in Control: (x) any acquisition by the Parent
Corporation or any of its Affiliates; (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Parent
Corporation or any of its Affiliates; or (z) any acquisition by any corporation
or business entity pursuant to a transaction which complies with clauses (A),
(B), and (C) of Section 1.4.2 of this definition (persons and entities described
in clauses (x), (y) and (z) being referred to herein as “Permitted Holders”);
1.4.2the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Parent
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Parent
Corporation Ordinary Shares and Outstanding Parent Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding ordinary shares
or shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Parent Corporation or all or substantially all of the
Parent Corporation’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Parent Corporation Ordinary Shares
and Outstanding Parent Corporation Voting Securities, as the case may be; (B) no
Person (excluding any Permitted Holder referred to in clause (x) or (y) of
Section 1.4.1) beneficially owns, directly or indirectly, 50% or more (on a
fully diluted basis) of, respectively, the then outstanding ordinary shares or
shares of common stock of the corporation resulting from such Business
Combination, taking into account as outstanding for this purpose all ordinary
shares or shares of common stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, the vesting of restricted
stock units and the exercise of any similar right to acquire such ordinary
shares





--------------------------------------------------------------------------------





or shares of common stock, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination; and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the incumbent Board at the time of the
execution of the initial agreement providing for such Business Combination;
1.4.3the approval by the shareholders of the Parent Corporation of a complete
liquidation or dissolution of the Parent Corporation;
1.4.4the sale of at least 80% of the assets of the Parent Corporation; or
1.4.5the individuals who on the date of this Agreement constitute the Board
thereafter cease to constitute at least a majority thereof; provided, however,
that any person becoming a member of the Board subsequent to the date of this
Agreement and whose election or nomination was approved by a vote of at least
two-thirds of the directors who then comprised the Board immediately prior to
such vote shall be considered a member of the Board on the date of this
Agreement.
1.5“Code” means the United States Internal Revenue Code of 1986, as amended, and
the U.S. Treasury Regulations promulgated thereunder, as in effect from time to
time.
1.6“Compensation Committee” means the compensation committee of the Board.
1.7“Disability,” strictly for the purpose of the parties’ rights and obligations
under this Agreement, means the Executive’s inability, due to physical or mental
impairment, to perform the essential functions of the Executive’s position, with
reasonable accommodation, for a period of one hundred and twenty (120)
consecutive days or such other period of time as to which the parties may agree,
as determined by a medical doctor selected by the Executive and the Company. If
the parties cannot agree on a medical doctor, each party shall select a medical
doctor and the two (2) doctors shall select a third (3rd) who shall be the
approved medical doctor for this purpose.
1.8“Good Reason” means:
1.8.1The occurrence of any of the following without the prior written consent of
the Executive, unless such act or failure to act is corrected by the Company
prior to the Date of Termination specified in the Notice of Termination (as
discussed in Section 3.1 hereof):
1.8.1.1the assignment to the Executive of any duties materially inconsistent
with the range of duties and responsibilities appropriate to a senior Executive
within the Company, such range to be determined by reference to past, current,
and reasonable practices within the Company;
1.8.1.2a material reduction in the Executive’s responsibilities within the
Company, but not including a mere title change or a transfer within the Company
which does not singly or together adversely affect the Executive’s overall
status within the Company, provided however, that no change in reporting
relationship resulting from organizational realignment due to the addition of a
Chief Operating Officer or Chief Commercial Officer shall be included in this
definition of Good Reason;





--------------------------------------------------------------------------------





1.8.1.3a material reduction (i.e., more than ten percent (10%)) by the Company
in the Executive’s aggregate annualized compensation target (including bonus
opportunity as a percentage of base salary) and benefits opportunities, except
for an across the board reduction or modification to any benefit plan affecting
all executives of the Company;
1.8.1.4the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation and benefits, under any plan, program or policy
of, or other contract or agreement with, the Company or any of its Affiliates,
within thirty (30) days of the date such compensation and/or benefits are due;
1.8.1.5the failure by the Company to obtain a satisfactory agreement from any
successor of the Company, requiring such successor to assume and agree to
perform the Company’s obligations under this Agreement;
1.8.1.6the failure of the Company or the Parent Corporation to provide
indemnification and director and officer liability insurance protection as
required in Section 9 of this Agreement;
1.8.1.7the relocation of the Executive’s principal place of employment
immediately prior to such move (the “Principal Location”) to a location which is
more than forty (40) miles from the Principal Location; or
1.8.1.8the material breach by the Company or any Affiliate of any of the other
provisions of this Agreement which is not cured following notice and a
reasonable period of time to cure such breach.
1.8.2Notwithstanding any of the foregoing, placing the Executive on a paid leave
for up to ninety (90) days pending a determination by the Company of whether
there is a basis to terminate the Executive for Cause shall not constitute a
Good Reason.
1.8.3Following a Change in Control and during the CIC Protection Period (as
defined in Section 6), the Executive’s determination that an act or failure to
act constitutes Good Reason shall be presumed to be valid. The Executive’s right
to terminate the Executive’s employment for Good Reason shall not be affected by
the Executive’s incapacity due to physical or mental illness. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder. In all
events, if the Executive fails to deliver Notice of Termination with respect to
a termination of the Executive’s employment for Good Reason within ninety (90)
days after the Executive becomes aware of the event giving rise to such right to
terminate, the Executive shall be deemed to waive the Executive’s right to
terminate for Good Reason with respect to such event.
1.9“Involuntary Termination” means a termination of the Executive’s employment
with the Company and its Affiliates (a) by the Company or an Affiliate other
than for Cause, death or Disability, or (b) upon the Executive’s resignation of
employment for Good Reason.
1.10“Incentive Compensation Awards” means awards granted under the Incentive
Compensation Plan(s) providing the Executive with the opportunity to earn, on a
year-by-year or multi-year basis, annual and long-term compensation.





--------------------------------------------------------------------------------





1.11“Incentive Compensation Plans” means incentive compensation plans and
long-term compensation plans of the Company which may include plans offering
stock options, restricted stock, restricted stock units and other forms of
long-term compensation.
1.12“Parent Corporation” means Wright Medical Group N.V., a public limited
company (naamloze vennootschap) incorporated under the laws of the Netherlands,
and any successors and assigns.
1.13“Person,” unless otherwise defined, has the meaning set forth in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that the term shall not include (i) the Parent Corporation or
any of its Affiliates; (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Parent Corporation or any of its
Affiliates; (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities; (iv) a corporation owned, directly or indirectly,
by the shareholders of the Parent Corporation in substantially the same
proportions as their ownership of the shares in the Parent Corporation or (v) a
person or group as used in Rule 13d-1(b) promulgated under the Exchange Act.
2.Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any provision of
this Agreement is likely to be interpreted as a personal loan prohibited by the
United States Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Sarbanes-Oxley Act”), then such provision shall be
modified as necessary or appropriate so as to not violate the Sarbanes-Oxley
Act; and if this cannot be accomplished, then the Company shall use its best
efforts to provide the Executive with similar, but lawful, substitute benefit(s)
at a cost to the Company not to significantly exceed the amount the Company
would have otherwise paid to provide such benefit(s) to the Executive. In
addition, if the Executive is required to forfeit or to make any repayment of
any compensation or benefit(s) to the Company under the Sarbanes-Oxley Act, any
other applicable law, stock exchange requirement or policy of the Company, such
forfeiture or repayment shall not constitute Good Reason.
3.Notice and Date of Termination.
3.1Notice. Any termination of the Executive’s employment by the Company or by
the Executive during the term of this Agreement shall be communicated by a
written notice of termination to the other party (the “Notice of Termination”).
Where applicable, the Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon for termination of the
Executive’s employment under the provision so indicated.
3.2Date. The date of the Executive’s termination of employment (“Date of
Termination”) shall be determined as follows:
3.2.1If due to the Company terminating the Executive’s employment, either with
or without Cause, the Date of Termination shall be the date specified in the
Notice of Termination; if other than for Cause, the Date of Termination shall
not be less than two (2) weeks from the date such Notice of Termination is
given, unless the Company elects to pay the Executive for that period in lieu of
notice. Any such payment in lieu of notice would be in addition to any payments
provided pursuant to Section 5 or 6, as applicable.
3.2.2If due to death, the Date of Termination is the date of death.





--------------------------------------------------------------------------------





3.2.3If due to Disability, the Date of Termination is the date the party
terminating the Executive’s employment for Disability provides written notice of
termination due to Disability.
3.2.4If the basis of the Executive’s Involuntary Termination is the Executive’s
resignation for Good Reason, the Date of Termination shall be determined by the
Company, but shall not be less than two (2) weeks nor more than eight (8) weeks
from the date Notice of Termination is given.
3.2.5If due to the Executive’s resignation for a reason other than Good Reason
or if the Executive gives notice of retirement, the Date of Termination shall be
determined by the Company after the Company receives Notice of Termination or
retirement, but shall not be less than two (2) weeks or more than twelve (12)
weeks from the date Notice of Termination is given.
3.2.6Notwithstanding the foregoing, for any compensation that qualifies as
non-qualified deferred compensation under Code Section 409A (taking into account
amounts that are exempt from the requirements of Code Section 409A by reason of
the “separation pay” or “short-term deferral” exclusions), the Date of
Termination shall be the date the Executive experiences a “separation from
service” within the meaning of Code Section 409A.
4.Termination from the Board and any Offices Held. Upon termination of the
Executive’s employment with the Company for any reason, the Executive agrees
that the Executive’s membership on the Board, if any, the board of directors of
any of the Company’s Affiliates, any committees of the Board, any committees of
the board of directors of any of the Company’s Affiliates, and any and all
offices held, if applicable, shall be automatically terminated. The Executive
hereby agrees to cooperate with the Company and execute any documents reasonably
required by the Company or competent authorities to effect this provision.
5.Severance Benefits upon Involuntary Termination Prior to Change in Control or
After the CIC Protection Period Expires. In the event of the Involuntary
Termination of the Executive’s employment prior to a Change in Control or after
the expiration of the CIC Protection Period (as defined in Section 6), subject
to Section 19.9, the Company shall, following receipt of the Release required in
Section 13 that has not been revoked, pay to the Executive the following
“Pre-Change in Control Severance Payment” in the following amounts and manner:
5.1The total severance payment will be equal to the sum of: (i) the Executive’s
then current annual base salary, plus (ii) an amount equal to the Executive’s
then current annual target bonus; provided that if the Executive’s annual base
salary or target bonus has been reduced during the sixty (60) day period prior
to the Date of Termination, then for purposes of severance payment calculation
the higher figure will be used; and provided, further that the use of the term
“annual target bonus” as used in this Section 5.1 is intended merely as a method
to computing the amount of the severance payment herein and is not intended to
pay the Executive an annual target bonus for the fiscal year that includes the
Date of Termination, which will be paid to the Executive, if earned on a pro
rata basis, pursuant to Section 5.3.2.
5.2The payment will be made as follows: (i) half in a lump sum payable at or
within a reasonable period of time after the Date of Termination and subject to
receipt of an executed Release that has not been revoked, and (ii) the remaining
half in six (6) equal consecutive monthly installments starting six (6) months
after the Date of Termination with a final installment of all remaining amounts





--------------------------------------------------------------------------------





to be paid on or before March 15 of the calendar year following the year in
which the Date of Termination occurred. The final installment will be equal to
the total payment reduced by all the amounts previously paid (i.e., the lump sum
payment and the sum of all the installment payments previously paid).
Notwithstanding the provisions of clause (ii) to the contrary, if the six-month
period would cause the installments to begin to be paid after the March 15 date
described in the first sentence of this Section 5.2, then no installments will
be paid, and the second payment will be a lump sum equal to half the total
payment and that payment will be paid on or before March 15 of the calendar year
following the year in which the Date of Termination occurred. The installment
payments (or the second lump sum payment, if applicable) are specifically
designated as consideration for execution of the Release required in Section 13
and compliance with Sections 12, 13 and 14 and the terms of the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement.
All payments will have applicable taxes withheld and any installment payments
will be paid at such times during the month as the Company may reasonably
determine.
5.3In addition to the Pre-Change in Control Severance Payment, the Executive
shall be entitled to receive the following additional benefits:
5.3.1Accrued Obligations. The Company shall pay to the Executive a lump sum cash
amount equal to the sum of (i) the Executive’s annual base salary through the
Date of Termination to the extent not theretofore paid; (ii) an amount equal to
any annual cash Incentive Compensation Awards earned (based on the most recently
completed performance period, whether that period is the prior quarter or the
prior year) but not yet paid; (iii) an amount equal to the value of any accrued
and/or untaken vacation, if any; and (iv) reimbursement for unreimbursed
business expenses, if any, properly incurred by the Executive in the performance
of the Executive’s duties in accordance with the policies established from time
to time by the Board. (The amounts specified in clauses (i), (ii), (iii) and
(iv) shall be hereinafter referred to as the “Accrued Obligations”).
5.3.2Current Fiscal Year Bonus. The Company shall pay to the Executive a pro
rata portion of the Executive’s annual cash Incentive Compensation Award for the
fiscal year that includes the Termination Date, if earned pursuant to the terms
thereof and at such time and in such manner as determined pursuant to the terms
thereof, less any payments thereof already made during such fiscal year.
5.3.3Equity-Based Compensation. All equity-based Incentive Compensation Awards
(including, without limitation, stock options, stock appreciation rights,
restricted stock awards, restricted stock units, performance share awards or
other related awards) held by the Executive shall be governed by the terms of
the applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and this Agreement shall have no effect upon them.
5.3.4Welfare Benefits. The Executive shall be eligible for health and dental
coverage as provided for under the United States Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), using the normal COBRA administration process of
the Company. The Company will pay or reimburse the Executive for all costs of
these benefits for a period equal to twelve (12) months, after which the
Executive will be responsible for paying the full COBRA costs of benefits. If
the Executive accepts employment with another employer and is no longer eligible
for COBRA coverage, these welfare benefits will cease to be provided.





--------------------------------------------------------------------------------





5.3.5Outplacement Benefits. The Executive may, if the Executive so elects,
receive outplacement assistance and services at the Company’s expense for a
period of one (1) year following the Date of Termination. These services will be
provided by a national firm selected by the Company whose primary business is
outplacement assistance. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.
5.3.6Financial Planning Services. The Executive may, if the Executive so elects,
receive financial planning services at the Company’s expense for a period of one
(1) year following the Date of Termination, at a level consistent with the
benefits provided under the Company’s financial planning program for the
Executive as in effect immediately prior to the Date of Termination; provided,
however, that the total amount of such services may not exceed the amount in
effect under Code Section 402(g)(1)(B) for the calendar year that includes the
Date of Termination.
5.3.7Annual Physical. The Executive may, if the Executive so elects, within the
twelve (12) months following the Date of Termination, receive an annual physical
at the Company’s expense consistent with the physical provided under, and
subject to the requirements of, the Company’s annual physical program as in
effect immediately prior to the Date of Termination.
5.3.8General Insurance Benefit. No later than March 15 of the calendar year
following the year in which the Date of Termination occurred, provided the
Executive has made a request for the payment described in this Section 5.3.8 on
such form as the Company may require, the Executive shall receive a payment for
use in the payment of the cost of continuation of insurance coverage, such
payment to be equal to the annual supplemental executive insurance premium
benefit provided to the Executive prior to the Executive’s Date of Termination;
provided, however, that such benefit does not include reimbursement for
insurance coverage that pays for medical, prescription drug, dental, vision or
other medical care expenses. The Company will use its reasonable best efforts to
make this payment at the time requested.
6.Severance Benefits upon Involuntary Termination in Connection with and after a
Change in Control. Notwithstanding the provisions of Section 5 above, in the
event of the Involuntary Termination of the Executive within twelve (12) months
following a Change in Control (the “CIC Protection Period”), subject to Section
19.9, the Company shall, following receipt of the Release required in Section 13
that has not been revoked, pay to the Executive the following “Post-Change in
Control Severance Payment” in the following amounts and manner:
6.1The total severance payment will be equal to two times (2x) the sum of (i)
the Executive’s then current annual base salary plus (ii) the Executive’s then
current annual target bonus; provided that if the Executive’s annual base salary
or target bonus has been reduced during the sixty (60) day period prior to the
Date of Termination, then, for purposes of this severance payment calculation,
the higher figure will be used.
6.1.1The payment will be made as follows: (i) half in a lump sum payable at or
within a reasonable period of time after the Date of Termination and subject to
receipt of an executed Release that has not been revoked, (ii) the remaining
half in six (6) equal consecutive monthly installments starting six (6) months
after the Date of Termination with a final installment of all remaining amounts
to be paid on March 15 of the calendar year following the year in which the Date
of Termination occurred. The final installment will be equal to the total
payment reduced by all the





--------------------------------------------------------------------------------





amounts previously paid (i.e., the lump sum payment and the sum of all the
installment payments previously paid). Notwithstanding the provisions of clause
(ii) to the contrary, if the six-month period would cause the installments to
begin to be paid after the March 15 date described in the first sentence of this
Section 6.1.1, then no installments will be paid, and the second payment will be
a lump sum equal to half the total payment and that payment will be paid on or
before March 15 of the calendar year following the year in which the Date of
Termination occurred. The installment payments (or the second lump sum payment,
if applicable) are specifically designated as consideration for execution of the
Release required in Section 13 and compliance with Sections 12, 13 and 14 and
the terms of the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement. All payments will have applicable taxes
withheld and any installment payments will be paid at such times during the
month as the Company may reasonably determine.
6.2In addition to the Post-Change in Control Severance Payment, the Executive
shall be entitled to receive the following additional benefits:
6.2.1Accrued Obligations. The Company shall pay to the Executive a lump sum cash
amount equal to the sum of the Accrued Obligations.
6.2.2Current Fiscal Year Bonus. The Company shall pay to the Executive a pro
rata portion of the Executive’s target annual cash Incentive Compensation Award
for the fiscal year that includes the Termination Date, less any payments
thereof already made during such fiscal year.
6.2.3Equity-Based Compensation. All equity-based Incentive Compensation Awards
(including, without limitation, stock options, stock appreciation rights,
restricted stock awards, restricted stock units, performance share awards or
other related awards) held by the Executive shall be governed by the terms of
the applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and this Agreement shall have no effect upon them.
6.2.4Welfare Benefits. The Executive shall be eligible for health and dental
continuation coverage as provided for under COBRA, using the normal COBRA
administration process of the Company. The Company will pay or reimburse the
Executive for all costs of these benefits for eighteen (18) months after which
the Executive will be responsible for paying the full COBRA costs of benefits.
If the Executive accepts employment with another employer and is no longer
eligible for COBRA coverage, these welfare benefits will cease to be provided.
6.2.5Outplacement Benefits. The Executive may, if the Executive so elects,
receive outplacement assistance and services at the Company’s expense for a
period of two (2) years following the Date of Termination. These services will
be provided by a national firm selected by the Company whose primary business is
outplacement assistance. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.
6.2.6Financial Planning Services. The Executive may, if the Executive so elects,
receive financial planning services at the Company’s expense for a period of two
(2) years following the Date of Termination, at a level consistent with the
benefits provided under the Company’s financial planning program for the
Executive as in effect immediately prior to the Date of Termination; provided,
however, that the total amount of such services may not exceed the amount in
effect under Code Section 402(g)(1)(B) for the calendar year that includes the
Date of Termination.





--------------------------------------------------------------------------------





6.2.7Annual Physical. The Executive may, if the Executive so elects, within the
twelve (12) months following the Date of Termination, receive an annual physical
at the Company’s expense consistent with, and subject to the requirements of,
the physical provided under the Company’s annual physical program as in effect
immediately prior to the Date of Termination.
6.2.8General Insurance Benefit. No later than March 15 of the calendar year
following the year in which the Date of Termination occurred, provided the
Executive has made a request for the payment described in this Section 6.2.8 on
such form as the Company may require, the Executive shall receive a payment for
use in the payment of the cost of continuation of insurance coverage, such
payment to be equal to two times (2x) the annual supplemental executive
insurance premium benefit provided to the Executive prior to the Executive’s
Date of Termination; provided, however, that such benefit does not include
reimbursement for insurance coverage that pays for medical, prescription drug,
dental, vision or other medical care expenses. The Company will use its
reasonable best efforts to make this payment at the time requested.
6.3Notwithstanding anything contained herein to the contrary, if a Change in
Control occurs and the Executive’s employment with the Company is terminated by
reason of Involuntary Termination (including as a result of an event giving rise
to Good Reason) prior to the occurrence of the Change in Control, and if such
termination of employment (or the event giving rise to Good Reason) (i) was at
the request of a third party who has taken steps reasonably calculated to effect
the Change in Control or (ii) otherwise arose in connection with or in
anticipation of the Change in Control, then the Executive shall, in lieu of the
payments described in Section 5 hereof, be entitled to the Post-Change in
Control Severance Payment and the additional benefits described in this Section
6 as if such Involuntary Termination had occurred within twelve (12) months
following the Change in Control.
7.Severance Benefits upon Termination by the Company for Cause or by the
Executive Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or if the Executive terminates employment other than for
Good Reason, the Company will have no further obligations to the Executive under
this Agreement other than the Accrued Obligations.
8.Severance Benefits upon Termination due to Death or Disability. If the
Executive’s employment shall terminate by reason of death or Disability, the
Company shall pay the Executive’s estate in the case of death or to the
Executive in the case of Disability, the Accrued Obligations, plus a pro rata
portion of the Executive’s target annual cash Incentive Compensation Award for
the fiscal year that includes the Termination Date, less any payments thereof
already made during such fiscal year. Such payments shall be in addition to
those rights and benefits to which the Executive’s estate or the Executive may
be entitled under the relevant Company plans or programs.
9.Non-exclusivity of Rights and Indemnification. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any
benefit plan, program, policy or practice provided by the Company or any
Affiliate and for which the Executive may qualify (except with respect to any
benefit to which the Executive has waived the Executive’s rights in writing),
including, without limitation, any and all indemnification arrangements in favor
of the Executive (whether under agreements or under the Company’s or any
Affiliate’s charter documents or otherwise), and insurance policies covering the
Executive, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any other contract or agreement entered into after
the Effective Date with the Company or any Affiliate. Amounts which are vested
benefits or which





--------------------------------------------------------------------------------





the Executive is otherwise entitled to receive under any benefit, plan, policy,
practice or program of, or any contract or agreement entered into with, the
Company or any Affiliate shall be payable in accordance with such benefit, plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. At all times during the Executive’s employment with
the Company or any Affiliate and thereafter, the Company or any such Affiliate
shall provide the Executive with indemnification and director and officer
insurance insuring the Executive against insurable events which occur or have
occurred while the Executive was a director or executive officer of the Company
or any Affiliate, on terms and conditions that are at least as favorable as that
then provided to any other current or former director or executive officer of
the Company or any its Affiliates.
10.Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts
(including amounts for damages for breach) payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Executive obtains other employment.
11.Representations. The Executive hereby represents to the Company that the
Executive is legally entitled to enter into this Agreement and to perform the
Executive’s obligations hereunder, and that the Executive has the full right,
power, and authority, subject to no rights of any third parties, to grant to the
Company the rights herein.
12.Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement. Concurrently with the execution of this Agreement, the
Executive hereby agrees to execute the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Rights Agreement, in substantially
the form as attached to this Agreement as Exhibit A, which is incorporated by
reference into this Agreement in its entirety (the “Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement”).
13.Release. The Executive agrees that if the Executive’s employment is
terminated by the Company for any reason other than Cause, Disability or death,
the Executive will be required to execute a release of all claims, substantially
in the form attached hereto as Exhibit B, within thirty (30) days after the
applicable Date of Termination to be eligible to receive any post-employment
payments of any kind under this Agreement other than the Accrued Obligations. In
the event that the Executive is covered under the United States Age
Discrimination in Employment Act, as amended (“ADEA”), as of the date of the
termination of the Executive’s employment, the Executive also will be required
to execute the ADEA Release of all ADEA claims, substantially in the form
attached hereto as Exhibit C, within thirty (30) days after the applicable Date
of Termination to be eligible to receive any post-employment payments of any
kind under this Agreement other than the Accrued Obligations. These two
documents are collectively referred to in this Agreement as the “Release.” The
Executive recognizes and agrees that, notwithstanding any other Section to the
contrary, the Release must be executed and not revoked within the time provided
prior to the commencement of any post-employment payments of any kind under this
Agreement other than the Accrued Obligations set forth in Section 5.3.1 and
6.2.1.
14.Cooperation with Legal Matters. The Executive agrees to cooperate with the
Company and its Affiliates and their designated attorneys, representatives, and
agents in connection with any actual or threatened judicial, administrative or
other legal or equitable proceeding in which the Company or any of its
Affiliates is or may become involved. Upon reasonable notice, the Executive





--------------------------------------------------------------------------------





agrees to meet with and provide to the Company and its Affiliates or their
designated attorneys, representatives or agents all information and knowledge
the Executive may have relating to the subject matter of any such proceeding.
The Company agrees to reimburse the Executive for any reasonable costs incurred
by the Executive in providing such cooperation.
15.Specific Remedies for Executive Breach of Certain Covenants. Without limiting
the rights and remedies available to the Company, in the event of any breach by
the Executive of the covenants set forth in Sections 12, 13 or 14 above or the
terms of the Confidentiality, Non-Competition, Non-Solicitation and Intellectual
Property Rights Agreement or the Release, the following actions may be taken by
the Company:
15.1If the Company believes a breach has occurred, it will deliver to the
Executive a summary of the breach and a demand for explanation or agreement that
such breach has occurred; the Executive shall have ten (10) business days to
respond in writing to this demand, whereupon the Company will make a decision as
to whether the breach has, in fact, occurred; if it is determined such a breach
has occurred, then
15.1.1the Company’s obligation to make any payment or provide any benefits to
the Executive under Sections 5, 6, 7 or 8 of this Agreement shall cease
immediately and permanently, which shall not have any impact whatsoever on the
Executive’s continuing obligations under the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Rights Agreement; and
15.1.2the Executive shall repay to the Company, within ten (10) days after the
Executive receives written demand therefore, an amount equal to ninety percent
(90%) of the payments and benefits previously received by the Executive under
this Agreement, plus interest on such amount at an annual rate equal to the
lesser of ten percent (10%) or the maximum non-usurious rate under applicable
law, from the dates on which such payments and benefits were received to the
date of repayment to the Company.
15.2It is the desire and intent of the parties that the provisions of Section 12
and the Confidentiality, Non-Competition, Non-Solicitation and Intellectual
Property Rights Agreement be enforced to the fullest extent permissible under
the applicable laws in each jurisdiction in which enforcement is sought.
Accordingly, if any portion of Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement is
adjudicated to be invalid or unenforceable, Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement
shall be deemed curtailed, whether as to time or location, to the minimum extent
required for its validity under applicable law and shall be binding and
enforceable with respect to the Executive as so curtailed, such curtailment to
apply only with respect to the operation of Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement in
the jurisdiction in which such adjudication is made. If a court in any
jurisdiction, in adjudicating the validity of Section 12 and the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement, imposes any additional terms or restrictions with respect to
Section 12 and the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement, Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement
shall be deemed amended to incorporate such additional terms or restrictions.





--------------------------------------------------------------------------------





15.3The Executive agrees and acknowledges that the Executive has received good
and adequate consideration for the covenants set forth in Section 12 and the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement in the form of employment, compensation, and benefits separate
and independent of any payments or potential payments in this Agreement.
16.Potential Impact of Accounting Restatements on Certain Bonuses and Profits.
16.1If the Parent Corporation or any of its Affiliates is required to prepare an
accounting restatement of its consolidated balance sheet or statement of
operations affecting any reporting period that transpires during the term of
employment (the “Term”) due to the material noncompliance of the Parent
Corporation or any of its Affiliates with any financial requirements under the
U.S. Federal securities laws and if such material non-compliance is a direct
result of the Executive’s knowing, intentional, fraudulent or illegal conduct,
then the Board can require the Executive to reimburse the Company or the Parent
Corporation for (i) any bonus or other incentive-based or equity-based
compensation received by the Executive from the Company or the Parent
Corporation during the Term and (ii) any profits realized from the sale of
securities of the Parent Corporation by the Executive during the Term.
16.2In making the determination whether to seek recovery from the Executive and
in making the determination of what portion of the Executive’s compensation
and/or profits should be returned to the Company or the Parent Corporation under
Section 16.1, the Board will seek to achieve a result that is fair to the
Executive and the Company and the Parent Corporation, and in that connection,
the Board will consider whether any bonus, incentive payment, equity award or
other compensation has been awarded or received by the Executive during the
Term, whether the Executive realized any profits from the sale of securities of
the Parent Corporation during the Term, whether and the extent to which such
compensation and/or profits were based on financial results and operating
metrics that were satisfied as a result of the Executive’s knowing, intentional,
fraudulent or illegal conduct, and what the Executive’s compensation and/or
profits would have been in the absence of the reporting issue. The Board has the
sole discretion in determining whether the Executive’s conduct has or has not
met the standard for such forfeiture and the amount of the forfeiture.
16.3Notwithstanding the foregoing, to the extent required or permitted by
applicable laws, rules or regulations, securities exchange listing requirements
applicable to the Parent Corporation and any of its Affiliates and the Executive
or any Company policy applicable to the Executive, the Company shall have the
right to recover any amounts paid to the Executive under this Agreement. Any
such recoupment of a payment to the Executive under this Agreement may be in
addition to any other remedies that may be available to the Company under
applicable law or Company policy applicable to the Executive.
16.4If the Board determines that recovery is appropriate or required as set
forth in Section 16.1 or 16.3, such amounts shall be withheld from any future
amounts owed to the Executive as compensation. The Company may also commence
legal action to collect such recovery as the Board determines is owed to the
Company.
16.5The parties agree that this Section 16 shall be amended as necessary to
comply with any new applicable laws, rules or regulations issued by the United
States Securities and Exchange Commission, the national stock exchange on which
the ordinary shares of the Parent Corporation





--------------------------------------------------------------------------------





are listed or any others applicable to the Company which are or may become
mandatorily applicable to this Agreement.
17.Successors.
17.1Assignment by the Executive. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
17.2Successors and Assigns of the Company. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors, and assigns. The
Company may not assign this Agreement to any person or entity (except for a
successor described in Section 17.3 below) without the Executive’s written
consent.
17.3Assumption. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or its Affiliates
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it as if no
such succession had taken place. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
18.Administration Prior to Change in Control. Prior to a Change in Control, the
Compensation Committee shall have full and complete authority to construe and
interpret the provisions of this Agreement, to determine an individual’s
entitlement to benefits under this Agreement, to make in its sole and absolute
discretion all determinations contemplated under this Agreement, to investigate
and make factual determinations necessary or advisable to administer or
implement this Agreement. All determinations made under this Agreement by the
Compensation Committee shall be final and binding on all interested persons.
Prior to a Change in Control, the Compensation Committee may delegate
responsibilities for the operation and administration of this Agreement to one
or more officers or employees of the Company. The provisions of this Section 18
shall terminate and be of no further force and effect upon the occurrence of a
Change in Control.
19.Miscellaneous.
19.1Prior Separation Pay Agreement; Effect of Involuntary Termination During
Prior Separation Pay Agreement’s CIC Protection Period. Effective as of the
Effective Date, the Separation Pay Agreement dated as of January 1, 2014 between
the Executive and Wright Medical Technology, Inc. (the “Prior Separation Pay
Agreement”) shall terminate and be superseded and replaced in its entirety by
this Agreement and shall become void and be of no further force or effect;
provided, however, that the Prior Separation Pay Agreement shall continue to
apply after the Effective Date with respect to any rights or obligations that
accrued prior to the Effective Date; and provided, further, that in the event of
any Involuntary Termination (as defined in the Prior Separation Pay Agreement)
of the Executive within the CIC Protection Period (as defined in the Prior
Separation Pay Agreement), the Company shall, following the receipt of the
Release required in Section 13 of this Agreement that has not been revoked, pay
to the Executive the Post-Change in Control Severance





--------------------------------------------------------------------------------





Payment in Section 6.1 of this Agreement and provide the other additional
benefits in Section 6.2 of this Agreement.
19.2Governing Law. This Agreement shall be governed by, construed under and
enforced in accordance with the laws of the State of Tennessee without regard to
conflicts-of-laws principles that would require the application of any other
law. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
19.3Mandatory Jurisdiction and Venue. Any action to enforce the terms of this
Agreement, and/or claims or disputes regarding the Executive’s employment with
and/or separation from employment with the Company, shall be brought in the
state or federal courts located in Shelby County, Tennessee and the parties
hereto shall submit to and not contest such mandatory jurisdiction and venue in
such courts.
19.4Amendment. This Agreement may not be amended, modified, repealed, waived,
extended or discharged except by an agreement in writing executed by all parties
hereto. No person, other than pursuant to a resolution of the Board or the
Compensation Committee, shall have authority on behalf of the Company to agree
to amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto.
19.5Insurance. The Company may, at its election and for its benefit, insure the
Executive against accidental loss or death, and the Executive shall submit to
such physical examination and supply such information to the insurance company
as may be required in connection therewith; provided, however, that no specific
information concerning the Executive’s physical examination will be provided to
the Company or made available to the Company by the insurance company.
19.6Waiver of Breach. A waiver by the Company or the Executive of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach of the other party.
19.7Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
19.8Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by personal delivery, by a
nationally recognized overnight courier (provided a written acknowledgement of
receipt is obtained) or by certified or express mail to the Executive at Villa
20, 18b Street, Dubai, United Arab Emirates, or to the Company at Wright Medical
Group, Inc., Attention: General Counsel, 1023 Cherry Road, Memphis, Tennessee
38117, or to such other address as a party shall notify the other parties.
Notices and communications shall be effective when actually received by the
addressee.
19.9Taxes.
19.9.1General. The Company and its Affiliates may withhold from any amounts
payable under this Agreement such foreign, U.S. federal, state or local taxes as
the Company or its Affiliates reasonably determine is required to be withheld
pursuant to any applicable law or regulation.





--------------------------------------------------------------------------------





19.9.2Code Section 409A.
19.9.2.1Notwithstanding anything else to the contrary herein, to the maximum
extent permitted, this Agreement shall be interpreted to provide payments that
are exempt from Code Section 409A or in compliance therewith, as applicable. In
furtherance thereof, if payment or provision of any amount or benefit hereunder
at the time specified in this Agreement would subject such amount or benefit to
any additional tax under Code Section 409A (taking into account the amounts that
are treated as exempt from the requirements of Code Section 409A by reason of
the “separation pay” or “short-term deferral” exclusions), the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or the provision of such amount or
benefit could be made without incurring such additional tax (including paying
any severance that is delayed in a lump sum upon the earliest possible payment
date which is consistent with Code Section 409A). In addition, to the extent
that any regulations or guidance issued under Code Section 409A (after
application of the previous provision of this paragraph) would result in the
Executive being subject to the payment of interest or any additional tax under
Code Section 409A, the Company and the Executive agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Code Section 409A, which amendment shall have
the least possible economic effect on the Executive as reasonably determined in
good faith by the Company and the Executive; provided however, that the Company
and the Executive shall not be required to substitute a cash payment for any
non-cash benefit herein.
19.9.2.2A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A (taking into account the amounts that are treated as exempt
from the requirements of Code Section 409A by reason of the “separation pay” or
“short-term deferral” exclusions) upon or following a termination of employment,
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and the payment thereof prior to a “separation from
service” would violate Code Section 409A or any exclusion from the requirements
of Code Section 409A, as applicable. For purposes of any such provision of this
Agreement relating to any such payments or benefits, references to the “Date of
Termination” shall mean the date the “separation from service” occurs and
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
19.9.2.3For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company, as the case may be.
19.9.2.4With respect to any payment constituting nonqualified deferred
compensation subject to Code Section 409A: (A) all expenses or other
reimbursements provided herein shall be payable in accordance with the Company’s
policies in effect from time to time, but in any event shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by the Executive; (B) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible





--------------------------------------------------------------------------------





for reimbursement in any other taxable year; and (C) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchanged for another
benefit.
19.9.2.5If the Executive is deemed on the Date of Termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a “separation from service,” such payment or benefit shall be made or provided
on the first business day following the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 19 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum on the
first business day following the Delay Period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
19.9.3Code Section 280G. The provisions set forth in Exhibit D hereto are hereby
incorporated into this Agreement by this reference, and the Executive shall be
entitled to the benefit of those provisions. This Section 19.9.3 and the
provisions set forth in Exhibit D hereto shall be expressly assumed by any
successor to the Company.
19.10Entire Agreement. This Agreement, the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Rights Agreement (Exhibit A), the
other exhibits hereto and that certain letter agreement dated as of May 23, 2016
between the Company and the Executive regarding his relocation to the United
Kingdom, contain the entire agreement of the parties with respect to the subject
matter referred to herein and supersedes any and all prior negotiations,
understandings, arrangements, letters of intent, and agreements, whether written
or oral, between the Executive and the Company and its Affiliates, or any of its
or their directors, officers, employees or representatives with respect thereto.
In the event of any conflict between any provisions of this Agreement (including
its Exhibits) and the provisions of any plan, program or policy of the Company
or any of its Affiliates, the Agreement and its Exhibits shall govern.
19.11Survivability. Except as otherwise expressly set forth in this Agreement,
upon the termination of this Agreement or the expiration of the Term, the
respective rights and obligations of the parties that accrued prior to such
termination or expiration shall survive such termination or expiration to the
extent necessary to carry out the intentions of the parties hereto. The
Agreement shall continue in effect until there are no further rights or
obligations of the parties hereto that accrued prior to such termination or
expiration outstanding hereunder and shall not be terminated by any party
without the express written consent of all parties.
19.12No Right of Employment. Nothing in this Agreement shall be construed as
giving the Executive any right to be retained in the employ of the Company or
shall interfere in any way with the right of the Company to terminate the
Executive’s employment at any time, with or without Cause.
19.13Unfunded Obligation. The obligations under this Agreement shall be
unfunded. Benefits payable under this Agreement shall be paid from the general
assets of the Company and its Affiliates. The Company shall have no obligation
to establish any fund or to set aside any assets to





--------------------------------------------------------------------------------





provide benefits under this Agreement. With respect to all payment and
performance obligations of the Company under this Agreement, the term the
“Company” shall include all of its Affiliates.
19.14Attorneys’ Fees. In any legal action by the Company to enforce Sections 12,
13 and 14 of this Agreement and the terms of the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement,
and in any other legal action by any party prior to a Change in Control to
enforce any term of this Agreement, the prevailing party shall be entitled to
recover all reasonable attorney’s fees and litigation costs.  Following a Change
in Control, should a party file any action to enforce any term of this Agreement
other than an action by the Company to enforce Sections 12, 13 and 14 of this
Agreement and the terms of the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Rights Agreement, the Company shall
pay all reasonable attorney’s fees and litigation costs incurred by the
Executive. Following a Change in Control, the payment of fees and litigation
costs will be made on a quarterly basis following the commencement of the action
upon presentation of fee statements from legal counsel of the Executive without
regard to which party may ultimately be the prevailing party.
19.15Execution. This Agreement and its Exhibits may be executed in several
counterparts each of which will be deemed an original, but all of which together
will constitute one and the same instrument. This Agreement and its Exhibits may
be executed by signatures delivered by facsimile or in pdf or other electronic
format, which shall be deemed to be an original.
20.Term. The term of this Agreement shall commence from the Effective Date and
shall continue until the close of business of the day preceding the third (3rd)
anniversary of the Effective Date; provided, however, that commencing on the
second (2nd) anniversary of the Effective Date (and each anniversary of the
Effective Date thereafter), the term of this Agreement shall automatically be
extended for one (1) additional year, unless at least ninety (90) days prior to
such date, the Company or the Executive shall give written notice to the other
party that the Company or the Executive, as the case may be, does not wish to so
extend this Agreement. Notwithstanding the foregoing, if the Company gives such
written notice to the Executive less than one (1) year after a Change in
Control, the term of this Agreement shall be automatically extended until the
later of (a) the date that is one (1) year after the anniversary of the
Effective Date that follows such written notice or (b) the second (2nd)
anniversary of the Change in Control.
[Remainder of page intentionally left blank; signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.
AGREED AND ACCEPTED
WRIGHT MEDICAL GROUP, INC.
Peter S. Cooke


By:/s/ Lance Berry
/s/ Peter S. Cooke
Title:Sr. Vice President & Chief Financial Officer
 





WRIGHT MEDICAL TECHNOLOGY, INC.
(with respect to Section 19.1 only)
 


By:/s/ Lance Berry


Title:Sr. Vice President & Chief Financial Officer




















--------------------------------------------------------------------------------





EXHIBIT A
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND INTELLECTUAL PROPERTY
RIGHTS AGREEMENT
THIS CONFIDENTIALITY, NON‑COMPETITION, NON-SOLICITATION, AND INTELLECTUAL
PROPERTY RIGHTS AGREEMENT (this “Agreement”) is entered into as October 1, 2015
by and between Wright Medical Group, Inc., a Delaware corporation (together with
all its subsidiaries and affiliates owned or controlled, directly or indirectly,
now or in the future, the “Company”), and [Employee Name] (“Employee”).
I N T R O D U C T I O N:
A.    The Company designs, manufactures and markets orthopaedic medical devices
and biologics. The Company conducts business in a highly competitive market and
has invested significant time and resources in developing its products,
business, customer, and employee relationships.
B.    The Company must protect its confidential and proprietary information, and
its relationships with customers, prospective customers, and other entities
doing business with the Company, which constitute valuable assets of the Company
and which the Company would not otherwise make accessible to Employee.
C.    The Company must protect critical relationships with the Company’s
customers and prospective customers that the Company has developed on the
Company’s behalf and at the Company’s expense.
D.    As a condition of Employee’s employment and access to confidential and
proprietary Company information, and of allowing Employee to develop knowledge
regarding relationships with the Company’s customers and prospective customers,
and in consideration of employment and the Company’s compensation of the
Employee, including without limitation wages, salary, potential bonuses, and
other benefits, the Employee and the Company agree to enter into and comply with
this Agreement.
A G R E E M E N T:
In consideration of the Company’s offer of employment, compensation, benefits,
and the mutual promises and covenants set forth in this Agreement, and other
valuable consideration, the sufficiency of which are hereby acknowledged, the
Employee and the Company agree to be bound by and comply with this Agreement:
1.Confidentiality.
1.1Except as required by Employee’s duties to the Company, Employee shall not,
at any time during employment by Employer or thereafter, directly or indirectly
disclose, furnish, make use of, or make accessible to any person, firm,
corporation, or other entity, any Confidential Information (as defined below)
developed or obtained while Employee was in the employ of the Company.





--------------------------------------------------------------------------------





1.2As used in this Agreement, “Confidential Information” means all information
of the Company, whether or not developed by Employee, and all information of its
customers and suppliers, including without limitation any formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can derive economic value from its disclosure or use. Confidential Information
includes but is not limited to trade secrets, and it may relate to such matters
as research and development, manufacturing processes, management systems and
techniques, the identity and requirements of customers, the identity of
suppliers, strategic or financial data or plans, and sales and marketing plans
and information. Confidential Information does not lose its confidential status
merely because it was known by a limited number of persons or entities or
because it did not originate entirely with the Company.
1.3Employee acknowledges that the above-described knowledge and information
constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, that the Company
would not grant Employee access to such knowledge and information in the absence
of this Agreement, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Employee shall refrain from
intentionally committing any acts that would materially reduce the value of such
knowledge or information to the Company.
2.Conduct During Employment; Conflicts and Loyalty. Employee understands that
Employee owes a duty of loyalty to the Company during the term of Employee’s
employment. While employed by the Company, (i) Employee will in good faith
devote Employee’s best efforts and entire working time to the performance of
services for the Company under the direction of managers and officers of the
Company, and (ii) Employee will not serve as an independent contractor,
employee, consultant, or in any other business capacity for any other person,
firm, corporation or other business entity.
3.Noncompetition and Nonsolicitation Covenants.
3.1Agreement Not to Compete. During the term of Employee’s employment with the
Company and for a period of one year from and after the termination of
Employee’s employment with the Company, whether such termination is with or
without cause, or whether such termination is at the instance of Employee or the
Company (the “Restricted Period”), Employee shall not, for himself or herself or
on behalf of or in conjunction with any third party, engage or participate,
either individually or as an employee, consultant or principal, partner, agent,
trustee, officer, director, investor or shareholder of a corporation,
partnership, limited liability company, or other business entity that engages in
the Protected Business anywhere in the World. “Protected Business” means the
design, development, manufacture, servicing, sale, solicitation, promotion,
marketing or distribution of any medical products or services competitive with
products manufactured, marketed or sold by the Company or any of its
subsidiaries or any medical products or services intended to be manufactured,
marketed or sold by the Company of the same type or general function.
Notwithstanding the foregoing, if during the last twelve (12) months of
Employee’s employment with the Company, Employee had no management duties or
responsibilities and was engaged exclusively in sales activities, including
selling, soliciting the sale of or supporting the sale of the





--------------------------------------------------------------------------------





Company’s products through direct contact with the Company’s customers, then the
restrictions of this Section 3.1 will be limited to all geographic territories
and account assignments to which Employee was assigned or for which Employee had
supervisory and/or management responsibility during the last twenty four (24)
months of Employee’s employment with the Company. Notwithstanding the foregoing,
nothing in this Section 3.1 shall be deemed to preclude Employee from holding
less than 1% of the outstanding capital stock of any corporation required to
file periodic reports with the Securities and Exchange Commission under Section
13 or 15(d) of the Securities Exchange Act of 1934, as amended, and the
securities of which are listed on any national securities exchange or traded on
the over-the-counter market.
3.2Agreement Not to Solicit Employees. During the Restricted Period, Employee
shall not, directly or indirectly, alone or on behalf of any person or business
entity, aid, encourage, advise, solicit, induce or attempt to induce any
employee of the Company to leave his or her employment with the Company in order
to accept employment with Employee or with any other person or entity with which
Employee is or may become associated, affiliated or connected.
3.3Agreement Not to Solicit Customers and Suppliers.
(a)During the Restricted Period, Employee shall not, directly or indirectly,
alone or on behalf of any person or business entity, cause or attempt to cause
any customer, prospective customer, vendor, supplier, or other business contact
of the Company (i) to terminate, limit, or in any manner adversely modify or
fail to enter into any actual or potential business relationship with the
Company or (ii) to enter into or expand any actual or potential business
relationship with any competitor of the Company.
(b)If during the last twelve (12) months of Employee’s employment with the
Company, Employee had no management duties or responsibilities and was engaged
principally in sales activities, including selling, soliciting the sale of or
supporting the sale of the Company’s products through direct contact with the
Company’s customers, then for a period of two (2) years from and after the
termination of Employee’s employment with the Company, whether such termination
is with or without cause, or whether such termination is at the instance of
Employee or the Company, Employee shall not, directly or indirectly, alone or on
behalf of any person or business entity, solicit any person or entity (i) whom
Employee or any of Employee’s Subordinates (as defined below), if any, called on
or serviced on behalf of the Company at any time during the three (3) years
preceding the termination of Employee’s employment with the Company or (ii) from
whom Employee or any of Employee’s Subordinates, if any, directly or indirectly
solicited business or to whom Employee or any of Employee’s Subordinates, if
any, submitted proposals to perform services on behalf of the Company at any
time during the three years preceding the termination of Employee’s employment,
with respect to any product or service competitive with or similar to any
products or services of the Company. For purposes of this Section 3.3(b),
“Subordinates” shall include any of the Company’s employees reporting to
Employee at any time during the three years preceding the termination of
Employee’s employment.
3.4Judicial Modification. If the duration of, the scope of, or any business
activity covered by any provision of this Section 3 is in excess of what a court
of competent jurisdiction under this Agreement determines to be valid and
enforceable under applicable law, such provision shall be construed to cover
only that duration, scope or activity that such court determines to be valid and
enforceable, and the Company and Employee consent to the judicial modification
of the scope





--------------------------------------------------------------------------------





and duration of the restrictions in this Section 3 in any proceeding brought to
enforce such restrictions so as to make them valid, reasonable and enforceable.
Employee hereby acknowledges that this Section 3 shall be given the construction
which renders its provisions valid and enforceable to the maximum extent, not
exceeding its express terms, possible under applicable law.
4.Patents, Copyrights and Related Matters.
4.1Inventions. As used in this Agreement, the term “Invention” means
discoveries, inventions, innovations, materials, suggestions, mask works, works
of authorship, know-how, ideas (whether or not shown or described in writing or
reduced to practice), conceived, reduced to practice, authored, or developed by
Employee or jointly with others, whether or not patentable, copyrightable or
registerable. “Company Inventions” means any Inventions which (a) relate
directly to the business of the Company; (b) relate to the Company’s actual or
anticipated research or development; (c) result from any work performed by
Employee for the Company, for which equipment, supplies, facility or Company
Confidential Information is used; or (d) is developed on any Company time.
4.2Disclosure of Prior Inventions. Employee has identified on Exhibit A to this
Agreement all Inventions relating in any way to the Company’s business or
demonstrably anticipated research and development that were made by Employee
prior to employment with the Company, and Employee represents that such list is
complete. Employee represents that Employee has no rights in any such Inventions
other than those specified in Exhibit A. If there is no such list on Exhibit A,
Employee represents that Employee has made no such Inventions at the time of
signing this Agreement.
4.3Obligations Regarding Company Inventions. Employee understands that the
Company is continually developing new products, processes, systems and machines
of which Employee may have knowledge. Employee agrees that during Employment, to
the extent Employee is involved with Company Inventions, Employee will (a) keep
accurate, complete and timely records of all Company Inventions, which records
shall be the Company’s property and be retained on the Company’s premises; (b)
promptly and fully disclose and describe all Company Inventions in writing; (c)
assign (and Employee does hereby assign) to the Company all of Employee’s rights
to all Company Inventions, and to applications for letters patent, copyright
registrations and/or mask work registrations in all countries and to letters
patent, copyright registrations and/or mask work registrations granted upon such
Company Inventions in all countries; and (d) acknowledge and deliver promptly to
the Company (without charge to the Company but at the Company’s expense) such
written instruments and to do such other acts as may be necessary in the opinion
of the Company to preserve Company Inventions against forfeiture, abandonment,
or loss, and to obtain, defend or maintain such letters patent, copyright
registrations and/or mask work registrations, and to vest the entire right and
title thereto in the Company. Notwithstanding anything to the contrary set forth
herein, in some circumstances, the provisions of this Section 4 may not apply to
inventions for which no equipment, supplies, facility or trade secret
information of the Company was used and which were developed entirely on
Employee’s own time, and (a) which do not relate directly to the business of the
Company or to the Company’s actual or demonstrably anticipated research or
development, and (b) which do not result from any work performed by Employee for
the Company.
4.4Future Inventions. Employee recognizes that Company Inventions or
Confidential Information relating to Employee’s activities while working for the
Company and





--------------------------------------------------------------------------------





conceived or made by Employee, alone or with others, within one (1) year after
termination of employment may have been conceived in significant part while
employed by the Company. Accordingly, Employee agrees that such post-employment
Inventions and proprietary information will be presumed to have been conceived
during employment with the Company and are to be assigned and are hereby
assigned to the Company unless and until Employee has established the contrary.
4.5Appointment of Company as Agent/Attorney-in-Fact. In the event that the
Company is unable for any reason to secure Employee’s signature to any document
required to apply for or execute any patent, copyright, maskwork or other
applications with respect to any Inventions (including improvements, renewals,
extensions, continuations, divisions or continuations in part thereof), Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact to act for and on
my behalf and instead of Employee, to execute and file any such application and
to do all other lawfully permitted acts to further the prosecution and issuance
of patents, copyrights, maskworks or other rights thereon with the same legal
force and effect as if executed by Employee.
5.Return of Records and Property; Cooperation.
5.1Upon termination of Employee’s employment, upon Employee’s resignation, or at
any time immediately upon the Company’s request, Employee shall promptly deliver
to the Company any and all loaners, tool kits, Company records and any and all
Company property in Employee’s possession or under Employee’s control and all
copies thereof (whether in hard copy or stored in electronic or magnetic media,
whether furnished by the Company or compiled by Employee, and whether or not
containing Confidential Information), including without limitation products,
formulae, technology, processes, marketing plans, price lists, customer lists,
prospect lists, manuals, books, blank forms, documents, correspondence,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes, data, tables, calculations, and all other materials or information
relating to the business of the Company, and keys, access cards, access codes or
other access information, passwords, credit cards, personal computers,
telephones and other electronic equipment belonging to the Company.
5.2Upon termination of Employee’s employment or at any time as requested by the
Company, Employee agrees to make available to any person designated by the
Company all information that Employee has concerning work Employee performed for
the Company and any pending, reasonably anticipated or past transactions that
may affect operation of the Company.
6.At-Will Employment. Unless Employee has entered into an express written
agreement signed by an officer of the Company which explicitly alters the
at-will relationship, Employee’s employment relationship with the Company is at
will and it is not for any fixed term or duration. The Company may terminate
Employee’s employment with the Company at any time and for any reason, with or
without cause or notice. Employee may terminate Employee’s employment with the
Company for any reason at any time. Nothing in this Agreement is intended to
alter this at-will employment relationship, and such at-will employment
relationship may not be modified except by an express written agreement signed
by an officer of the Company and Employee.
7.No Conflicting Obligations. Employee represents and warrants to the Company
that Employee is not contractually prohibited from executing and abiding by this
Agreement, and that





--------------------------------------------------------------------------------





Employee’s employment with the Company, and the performance of any duties as an
Employee of the Company, will not breach or conflict with any non-competition,
confidentiality, or other obligations to another employer. Employee further
represents and warrants that Employee has not brought and will not bring to this
employment by the Company any confidential or proprietary information, including
trade secrets, of prior employers and agrees not to make use of or disclose such
confidential or proprietary information in carrying out Employee’s duties.
8.Subsequent Engagement; Mandatory Notice. Employee agrees that during the
Restricted Period, Employee will give the Company written notice delivered to
the Chief Executive Officer of the Company, before accepting employment or any
other type of engagement with any person(s) or entity that provides or plans to
provide products or services similar to any products or services of the Company
or for the benefit of similar clients to those of the Company. Such written
notice will identify the new employer or contracting party, describe the nature
of its business, and describe the Employee’s proposed job duties and Employee’s
geographic territory or responsibilities.
9.Remedies. Employee hereby acknowledges that the provisions of this Agreement
are reasonable and necessary to protect the legitimate interests of the Company
and that any violation of the provisions of this Agreement by Employee would
cause substantial and irreparable harm to the Company. Employee further
acknowledges that it would be difficult to fully compensate the Company for
monetary damages resulting from any breach by Employee of the provisions hereof.
Accordingly, in the event of any actual or threatened breach of any such
provisions, the Company shall, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
such relief may be granted without the necessity of proving actual monetary
damages. Employee agrees that in the event Employee is found to have breached
(or threatened to breach) any provision of this Agreement, Employee will be
liable to Employer for reasonable attorneys’ fees and costs which the Employer
incurred in enforcing this Agreement.
10.Miscellaneous.
10.1Governing Law. In order to provide the Employee and Company with certainty
and predictability, the Employee and Company agree that all matters relating to
the interpretation, construction, application, validity and enforcement of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Tennessee or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Tennessee.
10.2Mandatory Jurisdiction and Venue. In order to facilitate efficient
litigation and to provide the Employee and Company with certainty and
predictability, the Employee and Company agree that the courts of the State of
Tennessee and/or the federal district courts, Western District of Tennessee,
shall have exclusive jurisdiction for the purpose of interpreting, enforcing,
and resolving all issues of law, equity, or fact, arising out of or in
connection with this Agreement, and all other claims and disputes related to the
Employee’s employment with and/or separation from employment with the Employer.
Any action involving such claims or disputes shall be brought in such courts.
Each party consents to personal jurisdiction over such party in the State and/or
federal courts of Tennessee and hereby waives any defense of lack of personal
jurisdiction. Venue, for the purpose of all such suits shall be in the State or
federal courts located in Shelby County, Tennessee.





--------------------------------------------------------------------------------





10.3Entire Agreement. This Agreement, and any employment agreement signed by an
officer of the Company between the Company and Employee contain the entire
agreement of the parties relating to the subject matter addressed therein and
supersede all prior agreements and understandings with respect to such subject
matter, and the parties hereto have made no other agreements, representations or
warranties relating to the subject matter of this Agreement.
10.4Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by an authorized officer of the
Company, and the Employee.
10.5No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. Failure of the Company to require strict compliance with this Agreement
or to enforce or seek to enforce this Agreement in response to a breach by
Employee does not constitute a waiver of the Company’s right subsequently to
seek enforcement as to that breach or any other breach of this Agreement.
10.6Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the prior written consent of the other party, except that
the Company may, without the consent of Employee, assign its rights and
obligations under this Agreement (1) to any entity affiliated with the Company,
(2) in connection with a merger or consolidation involving the Company, or (3)
to any corporation or other person or business entity to which the Company may
sell or transfer all or substantially all of its assets or the assets of any
division. After any such assignment by the Company, the assignee shall
thereafter be deemed to be “the Company” for purposes of all terms and
conditions of this Agreement, including this Section 10.
10.7Counterparts. This Agreement may be executed in any number of counterparts,
and such executed counterparts shall constitute one Agreement.
10.8Severability. Subject to Section 3.4, to the extent that any portion of any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.
10.9Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.
10.10Tolling. Employee understands and agrees that in the event of any breach of
his or her obligations under Section 3 of this Agreement, the period of
restraint applicable to such obligations shall be automatically tolled for the
amount of time the violation continues.


[Signature page follows]





--------------------------------------------------------------------------------





By signing below, the Employee acknowledges that he/she has read, understands,
agrees to comply with, and agrees to be bound by the foregoing Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement.
EMPLOYEE:


Signature: /s/ Peter Cooke     
Name: Peter Cooke
Date: June 8, 2016     


COMPANY:
WRIGHT MEDICAL GROUP, INC.


Signature: /s/ Lance Berry     
Name: Lance Berry
Title: Sr. Vice President & Chief Financial Officer
Date: June 16, 2016     







--------------------------------------------------------------------------------





Exhibit A
Prior Inventions







--------------------------------------------------------------------------------





EXHIBIT B
GENERAL RELEASE
[•] (the “Executive”), on behalf of the Executive and the Executive’s heirs,
executors, administrators, successors and assigns, whether named or referred to
below or not, releases, acquits and forever discharges Wright Medical Group,
Inc. (the “Company”), its parent(s), successors and assigns, their agents,
servants, and employees, its subsidiaries, divisions, subdivisions, and
affiliates (“Released Party”), of and from any and all past, present, and future
claims, counterclaims, demands, actions, causes of action, liabilities, damages,
costs, loss of services, expenses, compensation, third-party actions, of every
nature and description, whether known or unknown, suspected or unsuspected,
foreseen, or unforeseen, real or imaginary, actual or potential, and whether
arising at law or in equity, under the common law, state, federal or foreign
law, or any other law, or otherwise, arising out of or relating to the
Executive’s employment with the Company or the termination thereof (collectively
“Claims”). The Executive intends to affect a full and final general release of
all such Claims. It is expressly understood and agreed that this Release is
intended to cover, and does cover, not only all now known injuries, losses, and
damages, including injuries, losses, and damages not now known or anticipated,
but which may later be discovered after the Effective Date (as hereinafter
defined as the date when the Executive signs this Release), including all the
effects and consequences thereof.
More specifically, by signing this Release, the Executive agrees to release any
actual and potential Claims that the Executive has or may potentially have,
either as an individual or standing in the shoes of the government, under any
foreign, federal, state or local law, administrative regulation or legal
principle (except as provided below in this Release) against the Company or any
and all other Released Parties. The following listing of laws and types of
Claims is not meant to, and shall not be interpreted to, exclude any particular
law or type of Claim, law, regulation or legal principle not listed. The
Executive understands that the Executive is releasing all Claims against the
Company and all Released Parties including, but not limited to, any Claims for
expense reimbursement or expenses, Claims for invasion of privacy; breach of
written or oral, express or implied, contract; fraud or misrepresentation;
Claims for assault, battery, defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, negligent hiring, retention or supervision,
retaliation, constructive discharge, violation of whistleblower protection laws,
unjust enrichment, violation of public policy, and any Claims under Title VII of
the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the
Americans with Disabilities Act (“ADA”), as amended by the ADA Amendments Act of
2008 (“ADAAA”), 29 U.S.C. § 12101, et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., the
Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. § 2601, et seq., the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), the Minnesota Human Rights Act (“MHRA”), Minn. Stat. §
363A.01, et seq., Minnesota Statutes § 181, et seq., the Minnesota Whistleblower
Act, Minn. Stat. § 181.931, et seq., Tennessee Human Rights Act and the
Tennessee Disability Act, and any and all other Tennessee statutes, regulations,
and ordinances related to fair employment practices or employment more
generally, the False Claims Act, 31 U.S.C. § 3729, et seq. or any other state
human rights or fair employment practices act. This includes, but is not limited
to, Claims for violation of any civil rights laws based on protected class
status and all other Claims for unlawful employment practices, and all other
common law or statutory Claims.





--------------------------------------------------------------------------------





The Executive is not releasing and “Claims” shall not include any rights or
Claims the Executive has (1) pursuant to the Separation Pay Agreement between
the Company and the Executive, any equity award granted to the Executive by
Wright Medical Group N.V. or the Indemnification Agreement between the Company
or its affiliates and the Executive; (2) to be indemnified and advanced expenses
in accordance with applicable law, or the Company’s and its affiliates’
corporate documents or be covered under any applicable directors’ and officers’
liability insurance policies; (3) with respect to any rights which have accrued
or become vested as of the date of this Release, including any rights to any
outstanding equity awards; and (4) with respect to any Claims which arise after
the date this Release is executed by the Executive.
The Executive declares that the Executive understands, covenants, and agrees
that the Executive will not make any Claims or demands, or file any legal
proceedings against the Company or join the Company as a party with respect to
any Claims released by the Executive, nor shall the Executive proceed against
any other Released Party, person, firm, or corporation on the Claims released
above except as is necessary to enforce the terms and conditions of this Release
and the Separation Pay Agreement between the Executive and the Company. The
Executive further declares that the Executive is voluntarily forfeiting any
right to recover or receive compensation in any form resulting from a legal
action or demand against the Company by any other person or persons with respect
to the Claims released by the Executive herein.
The filing of any claim, demand or any and all other legal proceedings by the
Executive against the Company with respect to Claims released by the Executive
shall be deemed to be a material breach of the terms of this Release. Such
breach shall immediately terminate Company’s duty to pay any further sums to the
Executive. Additionally, the Executive shall indemnify and hold harmless the
Company from any and all judgments, costs, expenses, or attorneys’ fees
whatsoever arising on account of the filing of any such claim, demand, or other
legal proceedings by the Executive with respect to the Claims the Executive has
released.
It is further understood and agreed that the Company will pay and the Executive
is accepting severance payments and benefits more fully described in the
Separation Pay Agreement between the parties in full accord and satisfaction of
any obligations, Claims, and/or disputes that the Executive may have with the
Company with respect to the Executive’s Released Claims.
The Executive declares, understands, covenants, and agrees that the terms of the
Separation Pay Agreement, and the severance payments and benefits stated
therein, are the sole consideration for this Release and that the Executive
voluntarily accepts that consideration for the purpose of making a full and
final compromise, adjustment, and release of all Claims.
The Executive understands and agrees that this is the full and complete
understanding of the parties, that it is the integrated memorial of their
agreement, and that there are no other written or oral understandings,
agreements, covenants, promises or arrangements, directly or indirectly
connected with this Release, that are not incorporated herein. The terms of this
Release are contractual and are not mere recitals.
Notwithstanding the foregoing, nothing in this Release shall release any party
from obligations resulting from the Separation Pay Agreement nor prohibit any
party from seeking the enforcement of the Separation Pay Agreement.





--------------------------------------------------------------------------------





The Executive understands that the consideration the Executive is receiving for
settling and releasing the Executive’s Claims is contingent upon the Executive’s
agreement to be bound by the terms of this Release. Accordingly, if the
Executive attempts to revoke this Release as provided above, the Executive
understands that the Executive is not entitled to the post-termination payments
and benefits, other than the Accrued Obligations, offered in the Separation Pay
Agreement. The Executive further understands that if the Executive attempts to
revoke the Executive’s release of the Executive’s Claims, the Executive must
immediately return to Company the post-termination payments and benefits, other
than the Accrued Obligations, that the Executive may have received under the
Executive’s Separation Pay Agreement.
AGREED AND ACCEPTED
The Company has advised the Executive of the Executive’s right to review this
Release with the Executive’s own attorney. The Executive has had the opportunity
to carefully read this Release and understands all its terms. In agreeing to
sign this Release, the Executive has not relied on any oral statements or
explanations made by the Company or any other Released Party, including their
employees or attorneys. The Executive understands and agrees to be bound by this
Release. This Release shall be effective as of the date signed by the Executive
(“Effective Date”).
EXECUTIVE:
Dated: June 8     , 2016            /s/ Peter Cooke
(Effective Date)                Signature
Name: Peter Cooke                 











--------------------------------------------------------------------------------





EXHIBIT C
GENERAL RELEASE,
INCLUDING RELEASE OF POTENTIAL ADEA CLAIMS
In further consideration for the payment of severance payments and benefits
provided under the Separation Pay Agreement between (i) [•] (the “Executive”)
and (ii) Wright Medical Group, Inc. (the “Company”), the Executive, for himself
or herself and the Executive’s heirs, executors, administrators, and assigns,
hereby unconditionally releases and forever discharges the Company and each of
the Company’s stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates, and all persons acting by, through, under, or in
concert with any of them (collectively, the “Released Party”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected
arising out of or relating to the Executive’s employment with the Company or
termination of such employment, including, but not limited to, claims under the
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended from time to
time, and other federal, state, or local laws prohibiting discrimination, any
claims the Executive may have with regard to the Executive’s hiring, employment,
and separation from employment, and any claims growing out of any legal
restrictions on the Company’s right to terminate its employees (“Claim(s)”),
which the Executive now has, owns or holds, or claims to have owned or held, or
which the Executive at any time may have had or claimed to have had against the
Company.
More specifically, by signing this Release, the Executive agrees to release any
actual and potential Claim that the Executive has or may potentially have,
either as an individual or standing in the shoes of the government, under any
federal, state or local law, administrative regulation or legal principle
(except as provided below in this Release) against the Company or any other
Released Parties. The following listing of laws and types of Claims is not meant
to, and shall not be interpreted to, exclude any particular law or type of
Claim, law, regulation or legal principle not listed. The Executive understands
that the Executive is releasing all the Executive’s Claims against the Company
and all Released Parties including, but not limited to any Claims for expense
reimbursement or expenses, relocation assistance Claims for invasion of privacy;
breach of written or oral, express or implied, contract; fraud or
misrepresentation; Claims for assault, battery, defamation, intentional or
negligent infliction of emotional distress, breach of the covenant of good faith
and fair dealing, promissory estoppel, negligence, negligent hiring, retention
or supervision, retaliation, constructive discharge, violation of whistleblower
protection laws, unjust enrichment, violation of public policy, and any Claims
under ADEA, 29 U.S.C. § 626, as amended, the Older Workers Benefit Protection
Act of 1990 (“OWBPA”), 29 U.S.C. § 626(f), Title VII of the Civil Rights Act of
1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities
Act (“ADA”), as amended by the ADA Amendments Act of 2008 (“ADAAA”), 29 U.S.C. §
12101, et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”),
as amended, 29 U.S.C. §§ 1001, et seq., the Equal Pay Act (“EPA”), 29 U.S.C.
§ 206(d), the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.,
the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Minnesota
Human Rights Act (“MHRA”), Minn. Stat. § 363A.01, et seq., Minnesota Statutes
§ 181, et seq., the Minnesota Whistleblower Act, Minn. Stat. § 181.931, et seq.,
Tennessee Human Rights Act and the Tennessee





--------------------------------------------------------------------------------





Disability Act, and any and all other Tennessee statutes, regulations, and
ordinances related to fair employment practices or employment more generally,
the False Claims Act, 31 U.S.C. § 3729, et seq., or any other state human rights
or fair employment practices act, and any other federal, state, local or foreign
statute, law, rule, regulation, ordinance or order. This includes, but is not
limited to, Claims for violation of any civil rights laws based on protected
class status and all other Claims for unlawful employment practices, and all
other common law or statutory Claims.
The Executive is not releasing and Claims shall not include any rights or Claims
the Executive has (1) pursuant to the Separation Pay Agreement between the
Executive and the Company, any equity award granted to the Executive by Wright
Medical Group N.V. or the Indemnification Agreement between the Company or its
affiliates and the Executive; (2) to be indemnified and advanced expenses in
accordance with applicable law, or the Company’s and its affiliates’ corporate
documents or to be covered under any applicable directors’ and officers’
liability insurance policies; (3) with respect to any rights which have accrued
or become vested as of the date of this Release, including any rights to any
outstanding equity awards; and (4) with respect to any Claims which arise after
the Effective Date of this Release.
This Release complies with the Older Workers Benefit Protection Act of 1990, as
amended from time to time.
a.
This Release is written in terms which the Executive understands;

b.
The Executive is advised of the Executive’s rights to consult an attorney to
review and for advice regarding whether to sign this Release;

c.
The Executive does not waive any rights or claims that may arise after the date
the Release is executed;

d.
The Executive is receiving consideration beyond anything of value to which the
Executive already is entitled; and

e.
The Executive has been given a reasonable period of time to consider this
Release (at least 21 days).






--------------------------------------------------------------------------------





RIGHT TO RESCIND OR REVOKE
The Executive understands that insofar as this Release relates to the
Executive’s rights under the ADEA, it shall not become effective or enforceable
until seven (7) days after the Executive signs it. The Executive also has the
right to rescind (revoke) this Release only insofar as it extends to potential
Claims under the ADEA by written notice to Company within seven (7) calendar
days following the Executive’s signing this Release (the “Rescission Period”).
Any such rescission (revocation) must be in writing, must explain that the
revocation is applicable to the Executive’s ADEA Claims, and must be either
hand-delivered to the Company or, if sent by mail, postmarked within the
applicable time period (below), sent by certified mail, return receipt
requested, and addressed as follows:
(a)
post-marked within the seven (7) day period;

(b)
properly addressed to:

General Counsel
Wright Medical Group, Inc.
1023 Cherry Road
Memphis, TN 38117; and


(c)
sent by certified mail, return receipt requested.

The Executive understands that the consideration the Executive is receiving for
settling and releasing the Executive’s Claims is contingent upon the Executive’s
agreement to be bound by the terms of this Release. Accordingly, if the
Executive attempts to revoke this Release, the Executive understands that the
Executive is not entitled to the post-termination payments and benefits, other
than the Accrued Obligations, offered in the Separation Pay Agreement. The
Executive further understands that if the Executive attempts to revoke the
Executive’s release of the Executive’s ADEA Claims, the Executive must
immediately return to Company any post-termination payments and benefits, other
than the Accrued Obligations, that the Executive may have received under the
Executive’s Separation Pay Agreement; provided however, that if the Executive
decides to challenge the knowing and voluntary nature of this Release under the
ADEA and/or the OWBPA, the Executive is not required to return to Company any
consideration that the Executive received under the Executive’s Separation Pay
Agreement.







--------------------------------------------------------------------------------





AGREED AND ACCEPTED


The Company has advised the Executive of the Executive’s right to review this
Release with the Executive’s own attorney. The Executive has had the opportunity
to carefully read this Release and understands all its terms. In agreeing to
sign this Release, the Executive has not relied on any oral statements or
explanations made by the Company or any other Released Party, including their
employees or attorneys. The Executive understands, accepts, and agrees to be
bound by this Release. This Release shall be effective as of the date signed by
the Executive (“Effective Date”).
EXECUTIVE:
Dated: June 8     , 2016            /s/ Peter Cooke
(Effective Date)                Signature
Name: Peter Cooke                 











--------------------------------------------------------------------------------





EXHIBIT D
MODIFIED 280G CUTBACK
Notwithstanding anything to the contrary in this Agreement, in any other
agreement between or among the Executive, the Company or any of its Affiliates
or in any plan maintained by the Company or any Affiliate, if there is a 280G
Change in Control (as defined in Section (g)(i) below), the following rules
shall apply:
(a)Except as otherwise provided in Section (b) below, if it is determined in
accordance with Section (d) below that any portion of the Payments (as defined
in Section (g)(ii) below) that otherwise would be paid or provided to the
Executive or for the Executive’s benefit in connection with the 280G Change in
Control would be subject to the excise tax imposed under Section 4999 of the
Code (“Excise Tax”), then such Payments shall be reduced by the smallest total
amount necessary in order for the aggregate present value of all such Payments
after such reduction, as determined in accordance with the applicable provisions
of Section 280G of the Code and the regulations issued thereunder, not to exceed
the Excise Tax Threshold Amount (as defined in Section (g)(iii) below).
(b)No reduction in any of the Executive’s Payments shall be made pursuant to
Section (a) above if it is determined in accordance with Section (d) below that
the After Tax Amount of the Payments payable to the Executive without such
reduction would exceed the After Tax Amount of the reduced Payments payable to
the Executive in accordance with Section (a) above. For purposes of the
foregoing, (i) the “After Tax Amount” of the Payments, as computed with, and as
computed without, the reduction provided for under Section (a) above, shall mean
the amount of the Payments, as so computed, that the Executive would retain
after payment of all taxes (including without limitation any federal, state or
local income taxes, the Excise Tax or any other excise taxes, any medicare or
other employment taxes, and any other taxes) imposed on such Payments in the
year or years in which payable; and (ii) the amount of such taxes shall be
computed at the rates in effect under the applicable tax laws in the year in
which the 280G Change in Control occurs, or if then ascertainable, the rates in
effect in any later year in which any Payment is expected to be paid following
the 280G Change in Control, and in the case of any income taxes, by using the
maximum combined federal, state and (if applicable) local income tax rates then
in effect under such laws.
(c)Any reduction in the Executive’s Payments required to be made pursuant to
Section (a) above (the “Required Reduction”) shall be made as follows: first,
any Payments that became fully vested prior to the 280G Change in Control and
that pursuant to paragraph (b) of Treas. Reg. §1.280G-1, Q/A 24 are treated as
Payments solely by reason of the acceleration of their originally scheduled
dates of payment shall be reduced, by cancellation of the acceleration of their
dates of payment; second, any severance payments or benefits, performance-based
cash or performance-based equity incentive awards, or other Payments, in all
cases the full amounts of which are treated as contingent on the 280G Change in
Control pursuant to paragraph (a) of Treas. Reg. §1.280G-1, Q/A 24, shall be
reduced; and third, any cash or equity incentive awards, or non-qualified
deferred compensation amounts, that vest solely based on the Executive’s
continued service with the Company or any of its Affiliates, and that pursuant
to paragraph (c) of Treas. Reg. §1.280G-1, Q/A 24 are treated as contingent on
the 280G Change in Control because they become vested as a result of the 280G
Change in Control, shall be reduced, first by cancellation of any acceleration
of their originally scheduled dates of payment (if payment with respect to such
items is not treated as





--------------------------------------------------------------------------------





automatically occurring upon the vesting of such items for purposes of Section
280G) and then, if necessary, by canceling the acceleration of their vesting. In
each case, the amounts of the Payments shall be reduced in the inverse order of
their originally scheduled dates of payment or vesting, as applicable, and shall
be so reduced only to the extent necessary to achieve the Required Reduction.
(d)A determination as to whether any Excise Tax is payable with respect to the
Executive’s Payments and if so, as to the amount thereof, and a determination as
to whether any reduction in the Executive’s Payments is required pursuant to the
provisions of Sections (a) and (b) above, and if so, as to the amount of the
reduction so required, shall be made by no later than fifteen (15) days prior to
the closing of the transaction or the occurrence of the event that constitutes
the 280G Change in Control, or as soon thereafter as administratively
practicable. Such determinations, and the assumptions to be utilized in arriving
at such determinations, shall be made by an independent auditor (the “Auditor”)
jointly selected by the Executive and the Company, all of whose fees and
expenses shall be borne and directly paid solely by the Company. The Auditor
shall be a nationally recognized public accounting firm which has not, during
the two (2) years preceding the date of its selection, acted in any way on
behalf of the Company or any of its Affiliates or for any entity effecting the
280G Change in Control. If the Executive and the Company cannot agree on the
firm to serve as Auditor, then the Executive and the Company shall each select
one (1) accounting firm and those two (2) firms shall jointly select the
accounting firm to serve as the Auditor. The Auditor shall provide a written
report of its determinations, including detailed supporting calculations, both
to the Executive and to the Company. If the Auditor determines that no Excise
Tax is payable with respect to the Executive’s Payments, either as a result of
any Required Reduction the Auditor has determined should be made thereto or
because the Auditor has determined that no Required Reduction must be made
thereto, the written report which the auditor furnishes to the Executive and to
the Company pursuant to the preceding sentence shall be accompanied by an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to the Executive’s Payments. Except as otherwise provided
in Section (e) or Section (f) below, the determinations made by the Auditor
pursuant to this Section (d) shall be binding upon the Executive and the Company
and its Affiliates.
(e)If, notwithstanding (1) any determination made pursuant to Section (d) above
that a reduction in the Executive’s Payments is not required pursuant to Section
(a) above or (2) any reduction in the Executive’s Payments made pursuant to
Section (a) above, the United States Internal Revenue Service (the “IRS”)
subsequently asserts that the Executive is liable for Excise Tax with respect to
such Payments, the Payments then remaining to be paid or provided to the
Executive shall be reduced as provided in Sections (a) and (b) above or shall be
further reduced as provided in Section (a) above, and (if still necessary after
such reduction or further reduction) any Payments already made to the Executive
shall be repaid to the Company or its Affiliates, to the extent necessary to
eliminate the Excise Tax asserted by the IRS to be payable by the Executive. Any
such reduction or further reduction or repayment (i) shall be made only if the
IRS agrees that such reduction or further reduction or repayment will be
effective to avoid the imposition of any Excise Tax with respect to the
Executive’s Payments as so reduced or repaid and agrees not to impose such
Excise Tax against the Executive if such reduction or further reduction or
repayment is made, and (ii) shall be made in the manner described in Section (c)
above,
(f)Notwithstanding anything to the contrary in the foregoing provisions of this
Exhibit D, if (i) the Executive’s Payments have been reduced pursuant to Section
(a) above and the IRS





--------------------------------------------------------------------------------





nevertheless subsequently determines that Excise Tax is payable with respect to
the Executive’s Payments, and (ii) if the After Tax Amount of the Payments
payable to the Executive, determined without any further reduction or repayment
as provided in Section (e) above, and without any initial reduction as provided
in Section (a) above, would exceed the After Tax Amount of the Payments payable
to the Executive as reduced in accordance with Section (a), then (A) no such
further reduction or repayment shall be made with respect to the Executive’s
Payments pursuant to Section (e) above, and (B) the Company or its Affiliate
shall pay to the Executive an amount equal to the reduction in the Executive’s
Payments that was initially made pursuant to Section (a). Such amount shall be
paid to the Executive in a cash lump sum by no later than the fifteenth (15th)
day of the third (3rd) month following the close of the calendar year in which
the IRS makes its final determination that Excise Tax is due with respect to the
Executive’s Payments, provided that by such day the Executive has paid the
Excise Tax so determined to be due.
(g)For purposes of the foregoing, the following terms shall have the following
respective meanings:
(i)“280G Change in Control” shall mean a change in the ownership or effective
control of the Parent Corporation or in the ownership of a substantial portion
of the assets of the Parent Corporation, as determined in accordance with
Section 280G(b)(2) of the Code and the regulations issued thereunder.
(ii)“Payment” shall mean any payment or benefit in the nature of compensation
that is to be paid or provided to the Executive or for the Executive’s benefit
in connection with a 280G Change in Control, to the extent that such payment or
benefit is “contingent” on the 280G Change in Control within the meaning of
Section 280G(b)(2)(A)(i) of the Code and the regulations issued thereunder.
(iii)“Excise Tax Threshold Amount” shall mean an amount equal to (x) three (3)
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations issued thereunder, less (y) $1,000.













